EXECUTION COPY




Exhibit 10.1




ARRANGEMENT AGREEMENT DATED for reference the 22nd day of March, 2010.




BETWEEN:




TIMBERLINE RESOURCES CORPORATION, a corporation duly organized under the laws of
Delaware and having an office at 101 E. Lakeside Avenue, Coeur d’Alene, Idaho,
83814




(hereinafter called "Timberline")




OF THE FIRST PART




AND:




STACCATO GOLD RESOURCES LTD., a company duly organized under the laws of the
Province of British Columbia and having an office at 2060-777 Hornby Street,
Vancouver, British Columbia, V6Z 1T7




(hereinafter called "Staccato")




OF THE SECOND PART




WHEREAS THE PARTIES HAVE AGREED THAT:




A.

The respective boards of directors of Timberline and Staccato  have approved the
combination of Timberline and Staccato pursuant to the Plan of Arrangement (as
defined below), providing for, among other things, the purchase by Timberline of
all of the issued and outstanding Staccato Securities (as defined below).




B.

The board of directors of Timberline has unanimously determined that the
Arrangement is in the best interests of Timberline and is fair to the Timberline
Shareholders (as defined below).




C.

The board of directors of Staccato has unanimously determined that the
Arrangement is in the best interests of Staccato and is fair to the Staccato
Securityholders (as defined below).




D.

Subject to the provisions hereof, the board of directors of Timberline has
unanimously recommended that the Timberline Shareholders approve the Arrangement
at the Timberline Meeting (as defined below).




E.

Subject to the provisions hereof, the board of directors of Staccato has
unanimously recommended that the Staccato Securityholders approve the
Arrangement at the Staccato Meeting (as defined below).




F.

Pursuant to a plan of arrangement under Section 288 of the BCBCA (the "Plan of
Arrangement"), the securityholders of Staccato will receive Timberline
Securities (as defined below) in consideration of the acquisition by Timberline
of their Staccato Securities (the "Arrangement").




G.

Timberline will apply to have the Timberline Shares issued pursuant to the
Arrangement listed for trading on the NYSE Amex Equities ("Amex") and Timberline
will apply to have its shares of common stock listed on the TSX Venture Exchange
(the “TSXV”).








--------------------------------------------------------------------------------

2







THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and of
the mutual covenants and agreements hereinafter set forth, the parties hereto
agree each with the other as follows:




1.0

DEFINITIONS




1.1

In this Agreement:




(a)

all capitalized terms which are not otherwise defined in this Agreement shall
have the meaning ascribed to them in the Plan of Arrangement;

(b)

“Acquisition Proposal” means, other than the business combination transaction
contemplated by this Agreement, any offer or proposal for a merger,
amalgamation, arrangement, reorganization, share exchange, consolidation,
recapitalization, liquidation, dissolution  or other business combination
involving Staccato or the acquisition or purchase of 20% or more of any class of
equity securities of Staccato, or any take-over bid or tender offer (including
issuer bids and self-tenders) or exchange offer that if consummated would result
in any Person beneficially owning 20% or more of any class of any equity
securities of Staccato, or any transaction involving the sale, lease, license or
other disposition (by sale, merger or otherwise) of 20% or more of the book or
market value of assets (including, without limitation, securities of any
subsidiary of Staccato) of Staccato and its subsidiaries, taken as a whole;

(c)

"Amex" has the meaning ascribed thereto in Recital G;

(d)

"Arrangement" has the meaning ascribed thereto in Recital F;

(e)

"BCBCA" means the Business Corporations Act, S.B.C. 2002, c. 57, including all
regulations made thereunder, as amended;

(f)

“Benefit Plan” means a pension, retirement, profit sharing, bonus, savings,
deferred compensation, stock option, purchase, appreciation, group insurance or
other material employee or retiree benefit plan, programme or arrangement,
formal or informal, registered, unregistered or supplementary, oral or written,
maintained or contributed to, or required to be contributed to, in the case of
Timberline, by or on behalf of Timberline or a subsidiary of Timberline or in
respect of which Timberline or a subsidiary of Timberline has an actual,
actuarial or contingent liability and, in the case of Staccato, by or on behalf
of Staccato or a subsidiary of Staccato or in respect of which Staccato or a
subsidiary of Staccato has an actual, actuarial or contingent liability;

(g)

"business day" means a day that is not a Saturday, Sunday or civic or statutory
holiday in Vancouver, British Columbia;

(h)

“Canadian Securities Administrators” means, collectively, the securities
regulators in each of the provinces of Canada;

(i)

“Canadian GAAP” means accounting principles generally accepted in Canada from
time to time;

(j)

“Canadian Securities Legislation” means, collectively, and as the context may
require, the securities legislation of each of the provinces and territories of
Canada, and the rules, regulations and policies published and/or promulgated
thereunder, as such may be amended from time to time prior to the Effective
Date;

(k)

“Code” means the United States Internal Revenue Code of 1986, as amended;

(l)

“Competition Act” means the Competition Act (Canada), as amended;





--------------------------------------------------------------------------------

3







(m)

"Closing" has the meaning ascribed thereto in Section 6.3;

(n)

"Closing Date" has the meaning ascribed thereto in Section 6.3;

(o)

"Court" means the Supreme Court of British Columbia;

(p)

"Effective Date" has the meaning thereto ascribed in the Plan of Arrangement;

(q)

“Effective Time” means 12:01 a.m. (Pacific Time) on the Effective Date;

(r)

"Final Order" means the final order to be made by the Court approving the
Arrangement as provided for in Section 2.2;

(s)

“Governmental Entity” means any (i) multinational, federal, provincial,
territorial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau or agency, domestic or foreign, (ii) subdivision, agent,
commission, board, or authority of any of the foregoing, or (iii)
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the foregoing;

(t)

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended

(u)

“Law” means all statutes, regulations, statutory rules, policies, orders, and
terms and conditions of any grant of approval, permission, authority or license
of any court, Governmental Entity, statutory body or regulatory authority
(including the SEC, AMEX, and TSXV), and the term “applicable” with respect to
such Law and in the context that refers to one or more Persons, means that such
Law applies to such Person or Persons or its or their business, undertaking,
property or securities and emanates from a Governmental Entity, statutory body
or regulatory authority having jurisdiction over the Person or Persons or its or
their business, undertaking, property or securities;

(v)

“Lien” means any mortgage, hypothec, prior claim, lien, pledge, assignment for
security, security interest, lease, option, right of third parties or other
charge or encumbrance, including the lien or retained title of a conditional
vendor, and any easement, servitude, right of way or other encumbrance on title
to real or immovable property or personal or movable property;

(w)

"Material Adverse Change" means any change (or any condition, event or
development involving a prospective change) in the business, operations, results
of operations, assets, capitalization, financial condition, licenses, permits,
concessions, rights, liabilities, prospects or privileges, whether contractual
or otherwise, of Timberline or Staccato (as applicable) which has a Material
Adverse Effect on Timberline or Staccato (as applicable);

(x)

"Material Adverse Effect" means any effect that is, or would reasonably be
expected to be, material and adverse to the business, operations, results of
operations, assets, prospects, capitalization or financial condition of
Timberline or Staccato (as applicable) or that would prevent or materially
impair or delay the ability of Timberline or Staccato (as applicable) to
consummate the transactions contemplated by this Agreement (including the Plan
of Arrangement) and any agreements contemplated hereunder; but “Material Adverse
Effect” shall not include an effect resulting from (i)  an action taken by
Timberline or Staccato (as applicable) to which the other party consented to in
writing; (ii) conditions affecting the mineral exploration industry generally in
the jurisdictions in which Timberline or Staccato (as applicable) holds its
assets, taken as a whole including, without limitation, changes in commodity
prices or Taxes; or (iii)  general economic, financial, currency exchange,
securities or commodity market conditions





--------------------------------------------------------------------------------

4







in Canada and the United States including, without limitation, changes in
currency exchange rates;

(y)

"material fact", "material change" and "misrepresentation" have the meanings
ascribed to them by the Securities Act (British Columbia);

(z)

“Mineral Properties” means, with respect to a Party, the natural or mineral
resource or exploration properties of the Party or its subsidiaries, and for
greater certainty includes any mines or development projects in which the Party
or its subsidiaries has an interest;

(aa)

“Owned Real Property” means, with respect to a Party, the real property owned by
the Party or its subsidiaries that is material to the conduct of the business of
the Party or its subsidiaries;

(bb)

“Party” means either Timberline or Staccato, as the case may be;

(cc)

“Permitted Liens” means, with respect to a Party and its subsidiaries:

(a)

conflicts and overlaps of unpatented mining claims on fee lands; conflicting
unpatented mining claims for which no maps were filed as required by law; the
possibility that the boundaries of unpatented mining claims may not be marked on
the ground; the possibility that unpatented mining claims may not have been
located on open public lands; determinations whether unpatented mining claims
should be located in the form of lodes or placers; rights granted to third
parties by governmental entities or by statute to use the surface of lands
covered by unpatented mining claims; and rights that would have been shown by a
careful physical inspection or by an accurate survey of unpatented mining
claims;

(b)

any rights-of-way or other rights granted by Governmental Entities;

(c)

rights vested in or exercisable by Indigenous peoples including such rights
arising out of the designation of lands in the U.S. as Indian Country;

(d)

inchoate or statutory liens for Taxes not at the time overdue, and inchoate or
statutory liens for overdue Taxes the validity of which the Party or its
Subsidiaries owing such Taxes is contesting in good faith but only for so long
as such contestation effectively postpones enforcement of any such liens or
Taxes;

(e)

statutory liens incurred or deposits made in the ordinary course of the business
of the Party and its subsidiaries in connection with workers’ compensation,
unemployment insurance and similar legislation, but only to the extent that each
such statutory lien or deposit relates to amounts not yet due;

(f)

liens and privileges arising out of any judgment with respect to which the Party
or any of its subsidiaries intends to prosecute an appeal or proceedings for
review but only for so long as there is a stay of execution pending the
determination of such appeal or proceedings for review;

(g)

security given by the Party or any of its Subsidiaries to a public utility or
any Governmental Entity when required in the ordinary course of business of the
Party and its subsidiaries;

(h)

undetermined or inchoate construction or repair or storage liens arising in the
ordinary course of the business of the Party and its subsidiaries, a claim for
which has not been





--------------------------------------------------------------------------------

5







filed or registered pursuant to law or of which notice in writing has not been
given to the Party or its subsidiaries;

(i)

any reservations or exceptions contained in the original grants from the Crown
or government, as applicable, and the paramount title of the government to lands
covered by unpatented mining claims;

(j)

easements, including rights of way for, or reservations or rights of others
relating to, sewers, water lines, gas lines, pipelines, electric lines,
telegraph and telephone lines and other similar products or services and any
registered restrictions or covenants that run with the land, provided that there
has been compliance with the provisions thereof and that they do not in the
aggregate materially detract from the value of the Owned Real Property and will
not materially and adversely affect the ability of the Party and its
subsidiaries to carry on their business as it has been carried on in the past;
and

(k)

zoning by laws, ordinances or other restrictions as to the use of real property,
and agreements with other Persons registered against title to the Owned Real
Property, provided that they do not in the aggregate materially detract from the
value of the Owned Real Property and will not materially and adversely affect
the ability of the Party and its subsidiaries to carry on their business as it
has been carried on in the past.

(dd)

“Person” includes any individual, firm, partnership, joint venture, venture
capital fund, limited liability company, unlimited liability company,
association, trust, trustee, executor, administrator, legal personal
representative, estate, group, body corporate, corporation, unincorporated
association or organization, Governmental Entity, syndicate or other entity,
whether or not having legal status;

(ee)

"Plan of Arrangement" means the plan of arrangement under Section 288 of the
BCBCA attached hereto as Schedule "A";

(ff)

“Real Property Leases” means with respect to a Party the leases, subleases,
easements and other agreements under which the Party or any of its subsidiaries
uses or occupies or has the right to use or occupy, now or in the future, any
real property that is material to the conduct of the business of the Party or
its subsidiaries;

(gg)

"Registrar" means the Registrar of Companies appointed pursuant to the BCBCA;

(hh)

 “SEC” means the United States Securities and Exchange Commission;

(ii)

"Section 3(a)(10) Exemption" has the meaning ascribed thereto in Section 2.3;

(jj)

“Securities Administrators” means, collectively, the Canadian Securities
Administrators and the U.S. Securities Administrators;

(kk)

“Securities Legislation” means the Canadian Securities Legislation, U.S.
Securities Law and the published instruments and rules of any Governmental
Entity administering those statutes, as well as the rules, regulations, by laws
and policies of all applicable Securities Administrators, the TSXV and AMEX;

(ll)

“Staccato Break Fee” has the meaning ascribed thereto in Section 8.2;

(mm)

“Staccato Expense Reimbursement Fee” has the meaning ascribed thereto in Section
8.5;





--------------------------------------------------------------------------------

6







(nn)

"Staccato Information Circular" means the information circular to be sent to the
Staccato Securityholders in connection with the Staccato Meeting;

(oo)

"Staccato Material Subsidiary" has the meaning ascribed thereto in Subsection
3.2(a);

(pp)

"Staccato Meeting" has the meaning ascribed thereto in the Plan of Arrangement;

(qq)

"Staccato Options" means options to purchase Staccato Shares granted under
Staccato’s stock option plan;

(rr)

"Staccato Public Record" has the meaning ascribed thereto in Subsection 3.2(l);

(ss)

"Staccato Securities" means the Staccato Options, Staccato Shares, Staccato
Warrants and other securities convertible into Staccato Shares;

(tt)

"Staccato Securityholders" means the holders of Staccato Securities;

(uu)

"Staccato Shares" means the common shares without par value in the capital of
Staccato;

(vv)

"Staccato Shareholders" means the holders of Staccato Shares;

(ww)

"Staccato Warrants" means the issued and outstanding warrants entitling the
holders thereof to purchase Staccato Shares;

(xx)

"Superior Proposal" has the meaning ascribed thereto in Section 8.7;

(yy)

“Support Agreements” means the agreements dated as of the date hereof between
the relevant  Party and each of the Supporting Shareholders, respectively,
pursuant to which the Supporting Shareholders have agreed to support the
Arrangement and to vote in favour of the Arrangement;

(zz)

“Supporting Shareholders” means the officers and directors of the relevant
Party;

(aaa)

"Tax Act" means the Income Tax Act (Canada) R.S.C. 1985 (5th Supp.) c. 1, and
the regulations promulgated thereunder, as now in effect and as it may be
amended from time to time prior to the Effective Date;

(bbb)

"Taxes" includes any taxes, duties, fees, premiums, assessments, imposts, levies
and other charges of any kind whatsoever imposed by any Governmental Entity,
including all interest, penalties, fines, additions to tax or other additional
amounts imposed by any Governmental Entity in respect thereof, and including
those levied on, or measured by, or referred to as, income, gross receipts,
profits, capital, transfer, land transfer, sales, goods and services, harmonized
sales, use, value-added, excise, stamp, withholding, business, franchising,
property, development, occupancy, employer health, payroll, employment, health,
social services, education and social security taxes, all surtaxes, all customs
duties and import and export taxes, countervail and anti-dumping duties, all
license, franchise and registration fees and all employment insurance, health
insurance and Canada and other government pension plan premiums or
contributions;




(ccc)

"Tax Returns" includes all returns, reports, declarations, elections, notices,
filings, forms, statements and other documents (whether in tangible, electronic
or other form) and including any amendments, schedules, attachments,
supplements, appendices and exhibits thereto, made, prepared, filed or required
to be made, prepared or filed by law in respect of Taxes;




(ddd)

“Third Party” means any person other than the parties hereto and their
affiliates;








--------------------------------------------------------------------------------

7







(eee)

“Third Party Claim” has the meaning ascribed thereto in Section 7.2;




(fff)

"Timberline Break Fee" has the meaning ascribed thereto in Section 8.3;

(ggg)

“Timberline Expense Reimbursement Fee” has the meaning ascribed thereto in
Section 8.4;

(hhh)

"Timberline Information Circular" means the information circular to be sent to
holders of Timberline Shareholders in connection with the Timberline Meeting;

(iii)

"Timberline Material Subsidiaries" has the meaning ascribed thereto in
Subsection 3.1(a);

(jjj)

"Timberline Meeting" means the special meeting of the Timberline Shareholders to
be held to consider and, if thought fit, to approve the Arrangement, among other
things;

(kkk)

"Timberline Options" means options to purchase Timberline Shares granted under
Timberline’s stock option plan;

(lll)

"Timberline Public Record" has the meaning ascribed thereto in Subsection
3.1(l);

(mmm)

"Timberline Securities" means the Timberline Shares, Timberline Options,
Timberline Warrants and other securities convertible into Timberline Shares;

(nnn)

"Timberline Securityholders" means the holders of Timberline Securities;

(ooo)

"Timberline Shares" means the shares of common stock with par value of $0.001 in
the capital of Timberline;

(ppp)

"Timberline Shareholders" means the holders of Timberline Shares;

(qqq)

"Timberline Warrants" means the issued and outstanding warrants entitling the
holders thereof to purchase Timberline Shares;

(rrr)

"Third Party" has the meaning ascribed thereto in Section 8.1;

(sss)

"TSXV" means the TSX Venture Exchange;

(ttt)

"U.S. Exchange Act" means Securities Exchange Act of 1934, as amended, of the
United States;

(uuu)

“U.S. GAAP” means accounting principles generally accepted in the United States
of America from time to time and which meet the standards established by the
Public Company Accounting Oversight Board (United States); and

(vvv)

"U.S. Securities Act" has the meaning ascribed thereto in Section 2.3.

(www)

“U.S. Securities Administrators” means, collectively, the SEC and any state
securities commission or similar regulatory authority of any state of the United
States;

(xxx)

“U.S. Securities Law” means all applicable securities legislation in the United
States, including without limitation, the U.S. Securities Act and the U.S.
Exchange Act, and the rules and regulations promulgated thereunder, including
judicial and administrative interpretations thereof, and the securities laws of
the states of the United States.





--------------------------------------------------------------------------------

8







1.2

Interpretation Not Affected by Headings, etc.  

The division of this Agreement into Articles, Sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement.  Unless otherwise
indicated, all references to an “Article”, “Section” or “Schedule” followed by a
number and/or a letter refer to the specified Article or Section of or Schedule
to this Agreement.  The terms “this Agreement” and, unless otherwise specified,
the terms “hereof”, “herein” and “hereunder” and similar expressions, refer to
this Agreement (including the Schedules hereto) and not to any particular
Article, Section or other portion hereof.




1.3

Number and Gender  

In this Agreement, unless the context otherwise requires, words used herein
importing the singular include the plural and vice versa and words importing
gender include all genders.




1.4

Date of Any Action

In the event that any date on which any action is required to be taken hereunder
by any of the Parties is not a Business Day, such action shall be required to be
taken on the next succeeding day which is a Business Day.




1.5

Subsidiaries

Notwithstanding any other provision hereof, to the extent any covenants
contained herein relate, directly or indirectly, to a subsidiary of either
Timberline or Staccato, each such provision will be construed as a covenant by
Timberline or Staccato, as the case may be, to cause (to the fullest extent to
which it is legally capable) that subsidiary to perform the required action.

1.6

Currency

Unless otherwise stated, all references in this Agreement to sums of money are
expressed in lawful money of Canada.

1.7

Knowledge

Each reference herein to the knowledge of a Party means, unless otherwise
specified, the existing knowledge of every vice president or more senior officer
of such Party.

1.8

Statutory References

Except as expressly stated otherwise, any reference in this Agreement to a
statute includes all rules and regulations made thereunder, all amendments to
that statute or the rules and regulations made thereunder in force from time to
time, and any statute or rule or regulation that supplements or supersedes that
statute or the rules or regulations made thereunder.

1.9

Entire Agreement

This Agreement and the other agreements and documents referred to herein,
constitute the entire agreement between the Parties pertaining to the terms of
the Arrangement and ancillary arrangements and supersede all other prior
agreements, understandings, negotiations and discussions, whether oral or
written, between the Parties with respect to the terms of the Arrangement and
such arrangements.

1.10

Accounting Matters

Unless otherwise stated, all accounting terms used in this Agreement:

(a)

In respect of Timberline and its subsidiaries shall have the meanings
attributable thereto under U.S. GAAP and all determinations of an accounting
nature required to be made hereunder in





--------------------------------------------------------------------------------

9







respect of Timberline shall be made in a manner consistent with U.S. GAAP as
historically applied by Timberline; and

(b)

in respect of Staccato and its subsidiaries shall have the meanings attributable
thereto under Canadian GAAP and all determinations of an accounting nature
required to be made hereunder in respect of Staccato shall be made in a manner
consistent with Canadian GAAP as historically applied by Staccato.

1.11

Schedules

The following are the Schedules are annexed to this Agreement, and are hereby
incorporated by reference to this Agreement and form a part hereof:

Schedule A:

Plan of Arrangement

Schedule B:

Outstanding Staccato Options, Staccato Warrants and Staccato Securities

Schedule C:

Outstanding Timberline Options, Timberline Warrants and Timberline Securities

2.0

ARRANGEMENT   




2.1

The Arrangement




The parties agree to carry out the Arrangement on the terms as set out in the
Plan of Arrangement.




From and after the Effective Date, the Plan of Arrangement will have all of the
effects provided therein and by applicable Laws, including the BCBCA.




2.2

Court Proceedings




Staccato shall, as soon as reasonably practicable, but in any event not later
than March 31, 2010 or such later date as the parties may agree, apply to the
Court pursuant to Section 288 of the BCBCA for the interim order of the Court
(the “Interim Order”) providing for, among other things, the calling and holding
of the Staccato Meeting for the purpose of considering and, if deemed advisable,
approving the Arrangement, and for the form of approval by Staccato
Securityholders of the Arrangement.  If the approval of the Arrangement as set
forth in the Interim Order is obtained, Staccato shall take the necessary steps
to submit the Arrangement to the Court and apply for the final order (the "Final
Order") in such fashion as the Court may direct and, as soon as practicable
thereafter, and subject to satisfaction or waiver of any other conditions
provided for in this Agreement, Staccato shall file with the Registrar, pursuant
to Section 292 of the BCBCA, a certified copy of the Final Order and all other
necessary documents to give effect to the Arrangement.




2.3

The parties agree that the Arrangement will be carried out with the intention
that all Timberline Shares and other Timberline Securities issued on completion
of the Arrangement to the Staccato Securityholders will be issued by Timberline
in reliance on the exemption from the registration requirements of the United
States Securities Act of 1933, as amended (the "U.S. Securities Act"), provided
by Section 3(a)(10) of the U.S. Securities Act (the "Section 3(a)(10)
Exemption").  In order to ensure the availability of the Section 3(a)(10)
Exemption, the parties agree that the Arrangement will be carried out on the
following basis:




(a)

the Arrangement will be subject to the approval of the Court;








--------------------------------------------------------------------------------

10







(b)

the Court will be advised as to the intention of the parties to rely on the
Section 3(a)(10) Exemption prior to the hearing required to approve the
Arrangement;




(c)

the Court will be required to satisfy itself as to the fairness of the
Arrangement to the Staccato Securityholders subject to the Arrangement;




(d)

the Final Order approving the Arrangement that is obtained from the Court will
expressly state that the Arrangement is approved by the Court as being fair to
the Staccato Securityholders;




(e)

Staccato will ensure that each Staccato Securityholder entitled to receive
Timberline Securities on completion of the Arrangement will be given adequate
notice advising them of their right to attend the hearing of the Court to give
approval of the Arrangement and providing them with sufficient information
necessary for them to exercise that right;




(f)

the Staccato Securityholders will be advised that the Timberline Securities
issued in the Arrangement have not been registered under the U.S. Securities Act
and will be issued  by Timberline in reliance on the exemption from the
registration requirements of the U.S. Securities Act provided by
Section 3(a)(10) of the U.S. Securities Act and may be subject to restrictions
on resale under the securities laws of the United States, including, as
applicable, Rule 144 under the U.S. Securities Act with respect to affiliates of
Timberline;




(g)

the Interim Order approving the Staccato Meeting will specify that each Staccato
Securityholder will have the right to appear before the Court at the hearing of
the Court to give approval of the Arrangement so long as they enter an
appearance within a reasonable time; and




(h)

the Final Order shall include a statement to the following effect:

“This Order will serve as a basis of a claim to an exemption, pursuant to
section 3(a)(10) of the United States Securities Act of 1933, as amended, from
the registration requirements otherwise imposed by that act, regarding the
distribution of securities of Timberline, pursuant to the Plan of Arrangement.”




3.0

REPRESENTATIONS AND WARRANTIES




Representations and Warranties of Timberline




3.1

As at the date of this Agreement and as at the Closing Date, Timberline
represents and warrants to Staccato, and acknowledges that Staccato is relying
thereon, that, except as disclosed in the Timberline Public Record:




(a)

Timberline's only material subsidiaries are Timberline Drilling Inc. and World
Wide Exploration S.A. de C.V (collectively, the "Timberline Material
Subsidiaries"), all of which are directly or indirectly 100% owned by
Timberline, and Timberline does not at present own shares in and is not a party
to any agreement of any nature to acquire any shares in any other corporation or
entity which is material to its business and operations, other than pursuant to
this Agreement and is not a party to any agreement to acquire or lease any other
business operations;




(b)

each of Timberline and the Timberline Material Subsidiaries, is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, continuance or amalgamation and has the corporate power to own or
lease its property and assets and to carry on its business as now conducted by
it, is duly licensed or qualified as a foreign corporation in each jurisdiction
in which the character of the property and assets now owned by it or the nature
of its business as now conducted by it requires it to be so licensed or
qualified (save where failure to have such licence or qualification would not in
the aggregate have a Material Adverse Effect);





--------------------------------------------------------------------------------

11










(c)

Timberline has the corporate power to enter into this Agreement and, subject to
obtaining the requisite approvals contemplated hereby, to carry out its
respective obligations hereunder;




(d)

as of the date hereof:




(i)

the authorized capital of Timberline consists of 100,000,000 shares of common
stock with par value of $0.001 and 10,000,000 shares of preferred stock with par
value of $0.01 of which a total of 41,244,398 shares of common stock and nil
shares of preferred stock were issued and outstanding as of March 22, 2010; and




(ii)

other than as set forth in Schedule “C” hereto, Timberline has no unexercised
Timberline Options, no unexercised Timberline Warrants outstanding and no other
Timberline Securities issued or outstanding which entitle the holder to purchase
any other Timberline Securities up to the Effective Date of the Arrangement;




(e)

the Timberline Shares issuable pursuant to the Arrangement will, upon their
issuance, be validly issued and outstanding, fully paid and non-assessable
shares of common stock of Timberline and will form part of a class of shares of
common stock that is listed and posted for trading on Amex;




(f)

neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement will conflict with, result in a
breach or default of, accelerate the performance required by any agreement to
which Timberline or any of the Timberline Material Subsidiaries is a party, or
create a state of facts, which after notice or lapse of time or both, will
result in a breach by Timberline or any of the Timberline Material Subsidiaries
of (i) any Law applicable to Timberline or the Timberline Material Subsidiaries,
subject to obtaining necessary regulatory approvals; (ii) the constating
documents, articles or resolutions of the directors or shareholders of
Timberline or any of the Timberline Material Subsidiaries which are in effect at
the date hereof; (iii) any mortgage, note, indenture, contract, agreement,
instrument, lease or other document to which Timberline or the Timberline
Material Subsidiaries is a party, except such as would not result in a Material
Adverse Effect; or (iv) any judgment, decree or order binding Timberline or the
Timberline Material Subsidiaries or the property or assets of Timberline or the
Timberline Material Subsidiaries;




(g)

there are no agreements, covenants, undertakings or other commitments of
Timberline or the Timberline Material Subsidiaries, including partnerships or
joint ventures of which Timberline or the Timberline Material Subsidiaries is a
partner or member, under which the consummation of the Arrangement would:




(i)

have the effect of imposing restrictions or obligations on Timberline or the
Timberline Material Subsidiaries materially greater than those imposed upon
Timberline or the Timberline Material Subsidiaries or any such partnership or
joint venture at the date hereof; or




(ii)

give a third party a right to terminate any material agreement to which
Timberline or the Timberline Material Subsidiaries or any such partnership or
joint venture is a party or to purchase any of their respective assets; or




(iii)

impose material restrictions on the ability of Timberline or the Timberline
Material Subsidiaries to carry on any business which they might choose to carry
on within any geographical area, to acquire property or dispose of their
property and assets in their entirety or to change their corporate status; or








--------------------------------------------------------------------------------

12







(iv)

impose material restrictions on the ability of Timberline or the Timberline
Material Subsidiaries to pay any dividends or make other distributions to their
shareholders or to borrow money and to mortgage and pledge their property as
security therefor;




(h)

there are no actions, suits or proceedings, pending or, to the knowledge of
Timberline, threatened against or affecting Timberline or the Timberline
Material Subsidiaries, or any of their principals, at law or in equity, or
before or by any federal, provincial, state, municipal or other governmental
department, commission, board, bureau or agency, domestic or foreign, and
Timberline is not  aware of any existing grounds on which any such action, suit
or proceeding might be commenced with any reasonable likelihood of success
against Timberline or the Timberline Material Subsidiaries, except where such
would not result in a Material Adverse Effect;




(i)

this Agreement has been duly authorized, executed and delivered by Timberline
and constitutes a legal, valid and binding obligation, enforceable against
Timberline in accordance with its terms subject to bankruptcy, insolvency and
other applicable laws affecting creditors' rights generally and to general
principles of equity;




(j)

the latest audited financial statements of Timberline for the fiscal year ended
September 30, 2009 to be disclosed in the Staccato Information Circular are true
and correct in every material respect, and have been prepared in accordance with
US GAAP and fairly reflect the consolidated financial position of Timberline as
at the date of such financial statements and the results of its operations for
the period then ended;




(k)

the unaudited financial statements of Timberline for the interim period ended
December 31, 2009 to be disclosed in the Staccato Information Circular are true
and correct in every material respect, and have been prepared in accordance with
US GAAP and fairly reflect the consolidated financial position of Timberline as
at the date of such financial statements and the results of its operations for
the period then ended;




(l)

Timberline has filed with all applicable Securities Administrators (including
exchanges and markets) all material information and documents required to be
filed with such authorities under the requirements of the U.S Exchange Act (the
"Timberline Public Record") and the statements set forth in the Timberline
Public Record are true, correct and complete and do not contain any
misrepresentation as of the dates on which they were made under the
circumstances in which they were made;




(m)

except as disclosed in the Timberline Public Record, the Timberline Shares are
listed on Amex and Timberline is in compliance with all rules, regulations and
policies of the Amex in all material respects;




(n)

Timberline is not in default in any material respect of any requirement of any
Laws or Governmental Authority having jurisdiction over any securities of
Timberline, except where such would not result in a Material Adverse Effect;




(o)

Timberline is WTO Investor for the purposes of the Investment Canada Act, R.S.C.
1985, c.28 (1st Supplement), as amended;




(p)

the description of the business of Timberline, its financial condition, assets
and properties as provided to Staccato for inclusion in the Staccato Information
Circular will not contain any untrue statement of a material fact or omit to
state any material fact necessary to make such description not misleading in
light of the circumstances in which they are made and will contain all
information required by all applicable Laws;








--------------------------------------------------------------------------------

13







(q)

there are no known or anticipated material liabilities of Timberline or the
Timberline Material Subsidiaries of any kind whatsoever (including absolute,
accrued or contingent liabilities) nor any commitments whether or not determined
or determinable, in respect of which Staccato is or may become liable other than
the liabilities disclosed on, reflected in or provided for in the financial
statements referred to in paragraphs (j) and (k) of this Section 3.1, the
Timberline Public Record, or to be reflected in the Staccato Information
Circular or incurred in the ordinary course of business;




(r)

the corporate records and minute books of Timberline or the Timberline Material
Subsidiaries as required to be maintained by them under the laws of their
respective jurisdictions of incorporation are up to date and contain complete
and accurate minutes of all meetings of its directors, any committees of the
board of directors and shareholders held and all resolutions consented to in
writing;




(s)

each of Timberline and the Timberline Material Subsidiaries owns good and
marketable title to its property and assets free and clear of any and all
mortgages, liens, pledges, charges, security interests, encumbrances, actions,
claims or demands of any nature whatsoever or howsoever arising which would have
a Material Adverse Effect on the property or assets of Timberline or the
Timberline Material Subsidiaries except as disclosed in the Staccato Information
Circular and all agreements by which Timberline and the Timberline Material
Subsidiaries hold an interest in a property, business or assets are in good
standing according to their terms and the properties are in good standing under
the applicable laws of the jurisdictions in which they are situated and all
filings and work commitments required to maintain the properties are in good
standing, have been properly recorded and filed in a timely manner with the
appropriate regulatory body and there are no mortgages, charges, encumbrances or
any other interests in or on such properties other than as disclosed in the
Timberline Public Record;




(t)

each of Timberline and the Timberline Material Subsidiaries has duly filed on a
timely basis all Tax Returns required to be filed by it and has paid or withheld
and remitted, as applicable, all Taxes which are due and payable or required to
be withheld or remitted, and has paid all assessments and reassessments, and all
other Taxes due and payable by it on or before the date hereof; adequate
provision has been made for Taxes payable for the current period for which Tax
Returns are not yet required to be filed; there are no agreements, waivers or
other arrangements providing for an extension of time with respect to the filing
of any Tax Return by, or payment of any Tax by Timberline or any Timberline
Material Subsidiary; there are no actions, suits, proceedings, investigations or
claims commenced or to the knowledge of Timberline, threatened or contemplated
against Timberline or any Timberline Material Subsidiary in respect of Taxes or
any matters under discussion with any Governmental Entity relating to Taxes
asserted by any such Governmental Entity;




(u)

each of Timberline and the Timberline Material Subsidiaries is in compliance in
all respects with each license and permit held by it and is not in any respect
in violation of, or default under, the applicable statutes, ordinances, rules,
regulations, orders or decrees (including, without limitation, Environmental
Laws) of any governmental entities, regulatory agencies or bodies having,
asserting or claiming jurisdiction over it or over any part of its operations or
assets, except in all cases above where such would not result in a Material
Adverse Effect;




(v)

except where such would not result in a Material Adverse Effect, each of
Timberline and the Timberline Material Subsidiaries: (i) is in compliance with
any and all applicable Environmental Laws; (ii) has received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business as currently conducted; (iii) is in compliance with all
terms and conditions of each such permit, license or approval; (iv) confirms
that there have been no past, and, to the knowledge of Timberline, there are no
pending or threatened claims, complaints, notices or requests for information
received by Timberline or the Timberline Material





--------------------------------------------------------------------------------

14







Subsidiaries with respect to any alleged material violation of any Environmental
Law; and (v) confirms that no conditions exist at, on or under any property now
or previously owned, leased or occupied by Timberline or the Timberline Material
Subsidiaries which, with the passage of time, or the giving of notice or both,
would give rise to liability under any Environmental Law;




(w)

neither Timberline or the Timberline Material Subsidiaries, nor to Timberline's
knowledge, any other person, has ever caused or permitted hazardous or toxic
waste to be placed, held, located or disposed of on, under or at any lands or
premises owned, leased or occupied by Timberline or the Timberline Material
Subsidiaries otherwise than in compliance with applicable Environmental Laws and
no notice has been received by Timberline of any action or potential liability
in respect thereof and, to the knowledge of Timberline, no civil, criminal or
enforcement actions or complaints in respect thereof are threatened, pending or
have been commenced against Timberline or the Timberline Material Subsidiaries;




(x)

there are no environmental audits, evaluations, assessments, studies or tests
that were commissioned by Timberline respecting the business, operations,
properties or facilities of Timberline or the Timberline Material Subsidiaries;




(y)

there is no agreement, judgment, injunction, order or decree binding upon
Timberline or any of the Timberline Material Subsidiaries that has or could
reasonably be expected to have the effect of prohibiting, restricting or
materially impairing any business practice of Timberline or the Timberline
Material Subsidiaries, any acquisition of property by Timberline or the
Timberline Material Subsidiaries or the conduct of business by Timberline or the
Timberline Material Subsidiaries as currently conducted other than such
agreements, judgments, injunctions, orders or decrees which would not,
individually or in the aggregate, have a Material Adverse Effect on Timberline;




(z)

the board of directors of Timberline has:




(i)

determined unanimously that, as of the date of this Agreement, the Arrangement
is fair to the Timberline Shareholders and is in the best interests of
Timberline; and




(ii)

determined unanimously, as of the date of this Agreement, to recommend that the
Timberline Shareholders vote in favour of the Timberline Resolution;




(aa)

Management of Timberline has established and maintained a system of disclosure
controls and procedures designed to provide reasonable assurance that
information required to be disclosed by Timberline in its annual filings,
interim filings or other reports filed, furnished or submitted by it under
applicable Securities Legislation is recorded, processed, summarized and
reported within the time periods specified in such legislation, laws and rules.
Such disclosure controls and procedures include, without limitation, controls
and procedures designed to ensure that information required to be disclosed by
Timberline in its annual filings, interim filings or other reports filed,
furnished or submitted under applicable Securities Legislation is accumulated
and communicated to Timberline’s management, including its chief executive
officer and chief financial officer (or Persons performing similar functions),
as appropriate to allow timely decisions regarding required disclosure




(bb)

except as disclosed in the Timberline Public Record, (i) Timberline maintains
internal control over financial reporting (as defined in Rule 13a-15 under the
U.S. Exchange Act, (ii) such internal control over financial reporting is
effective in providing reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and
includes policies and procedures that (a) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of Timberline, (b) provide reasonable





--------------------------------------------------------------------------------

15







assurance that transactions are recorded as necessary to permit preparation of
financial statements in accordance with US GAAP, and that receipts and
expenditures of Timberline are being made only in accordance with authorizations
of management and directors of Timberline, and (c) provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of Timberline’s assets that could have a material effect on its
financial statements and (iii) Timberline has disclosed, based on the most
recent evaluation of its chief executive officer and its chief financial officer
prior to the date hereof, to Timberline’s auditors and the audit committee of
Timberline’s board of directors (a) any significant deficiencies in the design
or operation of its internal controls over financial reporting that are
reasonably likely to adversely affect Timberline’s ability to record, process,
summarize and report financial information and has identified for Timberline’s
auditors and Timberline’s board of directors any material weaknesses in internal
control over financial reporting and (b) any fraud, whether or not material,
that involves management or other employees who have a significant role in
Timberline’s internal control over financial reporting;




(cc)

the books, records and accounts of Timberline and the Timberline Material
Subsidiaries, in all material respects, (i) have been maintained in accordance
with good business practices and on a basis consistent with prior years, except
as otherwise disclosed in Timberline Public Documents), (ii) are stated in
reasonable detail and accurately and fairly reflect the transactions and
dispositions of the assets of Timberline and the Timberline Material
Subsidiaries and (iii) accurately and fairly reflect the basis for the
Timberline financial statement in paragraphs (j) and (k) of this Section 3.1;




(dd)

except for:




(i)

the transaction contemplated hereby, or




(ii)

any change, condition, event or circumstance disclosed in the Timberline Public
Documents,




Timberline has not been subject to any Material Adverse Change since September
30, 2009, and since such date, there has not been any damage, loss or other
change of any kind whatsoever in circumstances materially affecting the
business, assets, rights or capacity of Timberline or the Timberline Material
Subsidiaries to conduct its respective business, such business having been
conducted in the ordinary course;




(ee)

all material contracts and agreements of Timberline and the Timberline Material
Subsidiaries have been disclosed in Timberline’s Public Documents and true and
correct copies of each or in the case of oral contracts, summaries of the
material terms thereof) have been provided to Staccato.  Timberline and the
Timberline Material Subsidiaries are in compliance in all material respects with
all material contracts, agreements, indentures, leases, policies, instruments
and licences in connection with the conduct of their respective businesses and
all such material contracts, agreements, indentures, leases, policies,
instruments and licences are valid and binding in accordance with their terms
(subject, however, to limitations with respect to enforcement imposed by Law in
connection with bankruptcy or similar proceedings, the equitable power of the
courts to stay proceedings before them and the execution of judgments and to the
extent that equitable remedies such as specific performance and injunction are
in the discretion of the courts from which they are sought) and in full force
and effect, and no breach or default by Timberline or the Timberline Material
Subsidiaries or event which, with notice or lapse of time or both, could
constitute a material breach or material default by Timberline or the Timberline
Material Subsidiaries, exists with respect thereto;




(ff)

Timberline maintains, for itself and the Timberline Material Subsidiaries,
policies of insurance in force as at the date hereof that adequately cover all
those risks reasonably and prudently





--------------------------------------------------------------------------------

16







foreseeable in the current operation and conduct of their respective businesses
which, having regard to the nature of such risk and the relative costs of
obtaining insurance, it is reasonable to seek rather than to provide for
self-insurance, and all of the policies in respect of such insurance coverage
are in good standing in all respects and not in default in any material respect,
except where the failure to obtain such insurance coverage would not reasonably
be expected to have a Material Adverse Effect on Timberline;




(gg)

Benefit Plans

(i)

Timberline has provided to Staccato copies of all Benefit Plans of Timberline
and the Timberline Material Subsidiaries;

(ii)

Timberline and the Timberline Material Subsidiaries have complied, in all
material respects, with all of the terms of their respective Benefit Plans,
including the provisions of any collective agreements, funding and investment
contracts or obligations applicable thereto, arising under or relating to each
Benefit Plan, whether written or oral, which are maintained by or binding upon
Timberline or the Timberline Material Subsidiaries.  All such Benefit Plans have
been administered in accordance with the documents governing the Benefit Plans
and all reports and filings with Governmental Entities required in connection
with each Benefit Plan have been timely made;

(iii)

All Benefit Plans of Timberline and the Timberline Material Subsidiaries are
fully funded and in good standing with such Governmental Entities as may be
applicable and no notice of underfunding, non-compliance, failure to be in good
standing or otherwise has been received by Timberline or the Timberline Material
Subsidiaries from any such Governmental Entities.  No action has been taken, no
event has occurred and no condition or circumstance exists that has resulted in,
or could reasonably be expected to result in, any Benefit Plan of Timberline or
the Timberline Material Subsidiaries, being ordered or required to be terminated
or wound up in whole or in part or having its registration under applicable
legislation refused or revoked, or being placed under the administration of any
trustee or receiver or regulatory authority;




(hh)

Employment Matters

(i)

None of Timberline or the Timberline Material Subsidiaries:

(a)

is a party to any collective bargaining agreement or letter of understanding,
letter of intent or other written communication with any trade union, council of
trade unions, employee bargaining agency or affiliated bargaining agent which
may qualify as a trade union, which would apply to any employees of Timberline
or the Timberline Material Subsidiaries, nor has any trade union, council of
trade unions, employee bargaining agency or affiliated bargaining agent applied
or threatened to apply for certification as bargaining agent for the employees
of Timberline or the Timberline Material Subsidiaries, nor is there a threatened
or apparent union-organizing campaign for employees not covered under a
collective bargaining agreement; or

(b)

subject to any current, pending or threatened strike or lockout;

(ii)

Timberline or the Timberline Material Subsidiaries have been and are being
operated in compliance in all material respects with all applicable Laws
relating to employees including, but not limited to, employment and labour
standards, labour risk prevention measures, social security and other
contributions, occupational health and safety, employment equity, pay equity,
pay practices, workers’ compensation, equal employment





--------------------------------------------------------------------------------

17







opportunity, human rights and labour relations and there are no current, pending
or, to Timberline’s knowledge, threatened, complaints, charges, orders and its
investigations, prosecutions, litigation, proceedings or claims against
Timberline or the Timberline Material Subsidiaries before any federal, state,
municipal or other Governmental Entity, commission, board, bureau, agency or
arbitrator, arbitration tribunal or instrumentality, whether domestic or foreign
based on, arising out of, in connection with, or otherwise relating to unfair
labour practices, the employment application for employment of or termination of
employment of any individual by Timberline or the Timberline Material
Subsidiaries respecting employment or labour standards, including but not
limited to employment equity, pay equity, labour relations, workers’
compensation or workplace safety and insurance, occupational health and safety,
privacy, wrongful dismissal or human rights laws;

(iii)

There are no material notices of assessment, provisional assessment,
reassessment, supplementary assessment, penalty assessment or increased
assessment  or any other communications related thereto which Timberline or the
Timberline Material Subsidiaries has received from any workers’ compensation or
workplace safety and insurance board or similar authorities in any jurisdictions
where the business is carried on which are unpaid on the date hereof or which
will be unpaid at the Effective Date and there are no facts or circumstances
which may result in a material increase in liability from any applicable
workers’ compensation or workplace safety and insurance legislation, regulations
or rules after the Effective Date. The accident cost experience of Timberline or
the Timberline Material Subsidiaries is such that there are no such material
pending or possible assessments and there are no claims or potential claims
which may materially affect the accident cost experience of Timberline or the
Timberline Material Subsidiaries;

(iv)

To the knowledge of Timberline, without investigation, no employee of Timberline
or the Timberline Material Subsidiaries is bound by any non-compete agreement or
other agreement or restriction of any kind that would impede in any way the
ability of such employee to carry out fully all activities of such employee in
furtherance of the business of Timberline or the Timberline Material
Subsidiaries;

(ii)

Mineral Properties

(i)

The disclosure made in Timberline’s Public Documents (including without
limitation technical reports) concerning Timberline’s Mineral Properties is
complete and accurate in all material respects and all known facts of a
scientific or technical nature are fully and accurately disclosed in
Timberline’s most recent public technical report, related to such Mineral
Properties, and nothing has come to the attention of Timberline to indicate that
any of the foregoing statements are or may be inaccurate in any material
respect;

(ii)

Timberline has provided to Staccato all material information regarding all
Mineral Properties owned, leased, or otherwise held by Timberline or the
Timberline Material Subsidiaries that are material to the conduct of the
business of Timberline or the Timberline Material Subsidiaries, and all such
information as made available to Staccato is true and correct in all material
respects and no material fact or facts have been omitted therefrom which would
make such information misleading;

(iii)

Except as disclosed in Timberline’s Public Documents, any and all of the
agreements and other documents and instruments pursuant to which Timberline or
the Timberline Material Subsidiaries hold their Mineral Properties and/or their
interests and rights therein (including any interest in, or right to earn an
interest in, any of their Mineral Properties) are valid and subsisting
agreements, documents or instruments in full force and effect, enforceable in
accordance with the terms thereof and neither Timberline or the





--------------------------------------------------------------------------------

18







Timberline Material Subsidiaries is in default of any of the material provisions
of any such agreements, documents or instruments nor has any such default been
alleged.  All leases, licences and claims pursuant to which Timberline or the
Timberline Material Subsidiaries hold their Mineral Properties and/or their
interests and rights therein are in good standing in all material respects and
neither Timberline or the Timberline Material Subsidiaries is in default of any
of the material provisions of any such leases, licences and claims nor has any
such default been alleged;

(iv)

Other than as disclosed in Timberline’s Public Record:

(a)

all interests and rights in Timberline’s Mineral Properties are (i) owned or
held by Timberline or the Timberline Material Subsidiaries as owner thereof with
good and marketable title, (ii) in good standing, valid, subsisting and
enforceable under the applicable Laws of the jurisdictions in which the Mineral
Properties are located, (iii) sufficient to permit Timberline or the Timberline
Material Subsidiaries to carry on the business currently carried on by them with
respect to the Mineral Properties, and (iv) free and clear of any title defects
or Liens, other than Permitted Liens;

(b)

none of Timberline’s Mineral Properties or any mineral rights therein is subject
to any option, pre-emption right, right of first refusal or purchase, or
acquisition right;

(c)

no royalty or other payment is payable in respect of any of Timberline’s Mineral
Properties and all work required to be performed in connection therewith has
been performed;

(d)

there are no restrictions on the ability of Timberline or its Subsidiaries to
use, transfer or otherwise exploit any of their interests and rights in their
Mineral Properties, and Timberline does not know of any claim or basis for any
claim that may adversely affect such rights or interests; and

(e)

Timberline has no knowledge of any claim or the basis for any claim that might
or could materially and adversely affect the right thereof to use, transfer or
otherwise exploit their interests and rights in Timberline’s Mineral Properties;

(v)

Timberline or the Timberline Material Subsidiaries have all surface rights,
access rights and other property rights and interests relating to Timberline’s
Mineral Properties necessary to permit Timberline or the Timberline Material
Subsidiaries to carry on the business currently carried on by them with respect
to those Mineral Properties, and no other property rights are necessary for the
conduct of Timberline’s or the Timberline Material Subsidiaries’ business;

(jj)

Real Property

(i)

Timberline has provided to Staccato all material information regarding all Owned
Real Property of Timberline and its Subsidiaries and all such information as
made available to Staccato is true and correct in all material respects and no
material fact or facts have been omitted therefrom which would make such
information misleading.  Each of Timberline or the Timberline Material
Subsidiaries has good and marketable title to all of its Owned Real Property,
free and clear of all Liens, other than Permitted Liens;

(ii)

Timberline has provided to Staccato all material information regarding all Real
Property Leases of Timberline and its Subsidiaries.  Each such Real Property
Lease constitutes is valid and legally binding on the parties thereto, and is in
full force and effect. All rents





--------------------------------------------------------------------------------

19







and other sums and charges payable by Timberline and the Timberline Material
Subsidiaries as tenants under such Real Property Leases are current and no
termination event or condition or uncured default on the part of Timberline or
the Timberline Material Subsidiaries or, to Timberline’s knowledge, the
landlord, exists under any such Real Property Lease.  Timberline and the
Timberline Material Subsidiaries have a good and valid interest in each parcel
of such leased real property, free and clear of all Liens, other than Permitted
Liens;

(kk)

Condition of Property




All real and tangible personal property of Timberline and the Timberline
Material Subsidiaries necessary for the conduct of the business currently
carried on by Timberline and the Timberline Material Subsidiaries is in good
repair and is operational and usable in the manner in which it is currently
being utilized, subject to normal wear and tear and technical obsolescence,
repair or replacement, except for such property whose failure to be in such
condition does not, and could not be reasonably expected to have, a Material
Adverse Effect on Timberline;




(ll)

Commissions and fees




Timberline has not entered into any agreement that would entitle any Person to
any valid claim against Timberline for a broker’s commission, finder’s fee,
expense reimbursement or any like payment in respect of the Arrangement or any
other matter contemplated by this Agreement;




(mm)

Winding-up




There is no bankruptcy, liquidation, winding-up or other similar proceeding
pending or in progress or, to the knowledge of Timberline threatened against
Timberline or any of the Timberline Material Subsidiaries before any
Governmental Entity;




(nn)

Solvency




There are reasonable grounds for believing that (i) Timberline is able to pay
its liabilities as they become due, (ii) the realizable value of the assets of
Timberline are not less than the aggregate of the liabilities thereof and the
stated capital of all classes of shares thereof, and (iii) no creditor of
Timberline will be prejudiced by the Arrangement;




(oo)

Shareholder Rights Plan




No shareholder rights plan is in force in respect of Timberline;




(pp)

Auditors




The auditors of Timberline are independent public accountants as required by
applicable Laws and there is not now, and there has never been, any reportable
disagreement with the present or any former auditors of Timberline;










(qq)

Intellectual Property




None of Timberline or the Timberline Material Subsidiaries own or license any
patents, patent rights, trademarks, trade names, service marks, copyrights, know
how or other proprietary intellectual property rights that are material to the
conduct of the business of Timberline or the Timberline Material Subsidiaries
and, with respect to its mineral property databases, Timberline





--------------------------------------------------------------------------------

20







or the relevant Timberline Material Subsidiary holds all such rights as are
necessary to enable it to continue to use these databases, consistent with their
past use or in the ordinary course of its business;




(rr)

Restrictions on Business




None of Timberline or the Timberline Material Subsidiaries is a party to or
bound by any non-competition agreement or any other agreement, obligation,
judgment, injunction, order or decree which purports to (i) limit the manner or
the localities in which all or any material portion of the business of
Timberline or the Timberline Material Subsidiaries are conducted, (ii) limit any
business practice of Timberline or the Timberline Material Subsidiaries in any
material respect, or (iii) restrict any acquisition or disposition of any
property by Timberline or the Timberline Material Subsidiaries in any material
respect;




(ss)

Cease Trade Orders




No order (or the equivalent) ceasing or suspending the trading of its securities
or prohibiting the sale of securities by Timberline or the Timberline Material
Subsidiaries has been issued and is in force as of the date hereof and, to the
knowledge of Timberline, no proceedings for this purpose have been instituted or
are pending, contemplated or threatened;




(tt)

Indebtedness to Directors, Officers and Securityholders




None of Timberline or the Timberline Material Subsidiaries is indebted to any of
its directors or officers or any of their associates, to Timberline’s knowledge,
to any Timberline securityholder;




(uu)

Indebtedness of Directors, Officers and Securityholders




None of the directors or officers of Timberline or any of their associates or,
to Timberline’s knowledge, Timberline securityholders is indebted or under
obligation to Timberline or to any of its Subsidiaries on any account
whatsoever;




(vv)

Issuance of Timberline Shares




The Timberline Shares to be issued pursuant to the Arrangement will be duly and
validly issued by Timberline on the date on which such shares are to be issued,
and will, upon such issuance, be issued as fully paid and non-assessable shares;




(ww)

None of Timberline, the Timberline Material Subsidiaries or, to Timberline’s
knowledge, any directors or officers, agents or employees of Timberline or the
Timberline Material Subsidiaries, has (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of
1977, as amended; or (iii) made any payment in the nature of criminal bribery;










(xx)

Information




All written information, data and materials made available by Timberline to
Staccato in connection with the transactions contemplated by this Agreement is
true, complete and correct in all material respects as at the respective dates
of which it was prepared; and








--------------------------------------------------------------------------------

21







(yy)

none of the representations, warranties or statements of fact made in this
Section contain any untrue statement of a material fact or omit to state any
material fact necessary to make any such warranty or representation not
misleading.




Representations and Warranties of Staccato




3.2

As at the date of this Agreement and as at the Closing Date, Staccato represents
and warrants to the other parties, and acknowledges that the other parties are
relying thereon, that, except as disclosed on the Staccato Disclosure Schedule
and in the Staccato Public Record:




(a)

Staccato's only material subsidiary is BH Minerals USA, Inc. (the "Staccato
Material Subsidiary"), which is directly or indirectly 100% owned by Staccato,
and Staccato does not at present own shares in and is not a party to any
agreement of any nature to acquire any shares in any other corporation or entity
which is material to its business and operations, other than pursuant to this
Agreement and is not a party to any agreement to acquire or lease any other
business operations;




(b)

each of Staccato and the Staccato Material Subsidiary is a company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of amalgamation and has the corporate power to own or lease its
property and assets and to carry on its business as now conducted by it, is duly
licensed or qualified as a foreign corporation in each jurisdiction in which the
character of the property and assets now owned by it or the nature of its
business as now conducted by it requires it to be so licensed or qualified (save
where failure to have such licence or qualification would not in the aggregate
have a Material Adverse Effect);




(c)

Staccato has the corporate power to enter into this Agreement and, subject to
obtaining the requisite approvals contemplated hereby, to carry out its
obligations hereunder;




(d)

neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement will conflict with, result in a
breach or default of, accelerate the performance required by any agreement to
which Staccato or the Staccato Material Subsidiary is a party or create a state
of facts, which after notice or lapse of time or both, will result in a breach
by Staccato or the Staccato Material Subsidiary of (i) any Law applicable to
Staccato or the Staccato Material Subsidiary; (ii) the constating documents,
by-laws or resolutions of the directors or shareholders of Staccato or the
Staccato Material Subsidiary which are in effect at the date hereof; (iii) any
mortgage, note, indenture, contract, agreement, instrument, lease or other
document to which Staccato or the Staccato Material Subsidiary is a party,
except as such would not result in a Material Adverse Effect; or (iv) any
judgment, decree or order binding Staccato or the Staccato Material Subsidiary
or the property or assets of Staccato or the Staccato Material Subsidiary;




(e)

as of the date hereof:




(i)

the authorized capital of Staccato consists of an unlimited number of common
shares without par value, of which a total of 99,842,793 common shares were
issued and outstanding as of March 22, 2010; and




(ii)

other than as set forth in Schedule “B” hereto, Staccato has no unexercised
Staccato Options, no unexercised Staccato Warrants outstanding and no other
Staccato Securities issued or outstanding which entitle the holder to purchase
any other Staccato Securities up to the Effective Date of the Arrangement;




(f)

there are no agreements, covenants, undertakings or other commitments of
Staccato or the Staccato Material Subsidiary, including partnerships or joint
ventures of which Staccato or the





--------------------------------------------------------------------------------

22







Staccato Material Subsidiary is a partner or member, under which the
consummation of the Arrangement would:




(i)

have the effect of imposing restrictions or obligations on Staccato or the
Staccato Material Subsidiary materially greater than those imposed upon Staccato
or the Staccato Material Subsidiary or any such partnership or joint venture at
the date hereof; or




(ii)

give a third party a right to terminate any material agreement to which Staccato
or the Staccato Material Subsidiary or any such partnership or joint venture is
a party or to purchase any of their respective assets; or




(iii)

impose material restrictions on the ability of Staccato or the Staccato Material
Subsidiary to carry on any business which it might choose to carry on within any
geographical area, to acquire property or dispose of its property and assets in
their entirety or to change its corporate status; or




(iv)

impose material restrictions on the ability of Staccato or the Staccato Material
Subsidiary to pay any dividends or make other distributions to its shareholders
or to borrow money and to mortgage and pledge its property as security therefor;




(g)

there are no actions, suits or proceedings, pending or, to the knowledge of
Staccato, threatened against or affecting Staccato or the Staccato Material
Subsidiary or any of its principals, at law or in equity, or before or by any
federal, provincial, state, municipal or other governmental department,
commission, board, bureau or agency, domestic or foreign, and Staccato is not
aware of any existing grounds on which any such action, suit or proceeding might
be commenced with any reasonable likelihood of success against Staccato or the
Staccato Material Subsidiary, except where such would not result in a Material
Adverse Effect;




(h)

this Agreement has been duly authorized, executed and delivered by Staccato and
constitutes a legal, valid and binding obligation, enforceable against it in
accordance with its terms subject to bankruptcy, insolvency and other applicable
laws affecting creditors' rights generally and to general principles of equity;




(i)

Staccato is a "reporting issuer" within the meaning of the securities laws of
British Columbia and Alberta, has no reporting requirements under any other
jurisdiction, is not on a list of defaulting issuers maintained by the
securities commissions in these jurisdictions and no regulatory authority having
jurisdiction has issued any order preventing or suspending trading of any
securities of Staccato which is currently outstanding;




(j)

the latest audited financial statements of Staccato for the year ended April 30,
2009 are true and correct in every material respect, and have been prepared on a
consolidated basis in accordance with Canadian GAAP and fairly reflect the
consolidated financial position of Staccato as at the date of such financial
statements and the results of its operations for the period then ended;




(k)

the unaudited financial statements of Staccato for the interim period ended
October 31, 2009 to be disclosed in the Staccato Information Circular are true
and correct in every material respect, and have been prepared in accordance with
Canadian GAAP and fairly reflect the consolidated financial position of Staccato
as at the date of such financial statements and the results of its operations
for the period then ended;




(l)

Staccato has filed with all applicable Securities Administrators (including
exchanges and markets) all material information and documents required to be
filed with such authorities under the securities legislation in the
jurisdictions in which it is a reporting issuer (the "Staccato Public Record")
and the statements set forth in the Staccato Public Record are true, correct and





--------------------------------------------------------------------------------

23







complete and do not contain any misrepresentation as of the dates on which they
were made under the circumstances in which they were made and Staccato has not
filed any confidential material change reports which currently remain
confidential or similar reports;




(m)

the Staccato Shares trade on the TSXV and Staccato is in compliance with all
rules, regulations and policies of the TSXV in all material respects;




(n)

Staccato is not in default in any material respect of any requirement of any
applicable Laws or Governmental Authority having jurisdiction over any
securities of Staccato, except where such would not result in a Material Adverse
Effect;




(o)

the description of the business of Staccato, its financial condition, assets and
properties in the Staccato Information Circular will not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make such description not misleading in light of the circumstances in which they
are made and will contain all information required by all applicable Law and the
rules of the TSXV;




(p)

Staccato has not incurred any liability for brokerage fees, finder's fees,
agent's commissions or other similar forms of compensation in connection with
this Agreement or the Arrangement except as disclosed in the Staccato
Information Circular;




(q)

there are no known or anticipated material liabilities of Staccato or the
Staccato Material Subsidiary of any kind whatsoever (including absolute, accrued
or contingent liabilities) nor any commitments whether or not determined or
determinable, in respect of which Staccato is or may become liable other than
the liabilities disclosed on, reflected in or provided for in the financial
statements referred to in paragraphs (j) and (k) of this Section 3.2, the
Staccato Public Record, or to be reflected in the Staccato Information Circular
or incurred in the ordinary course of business;




(r)

the corporate records and minute books of Staccato or the Staccato Material
Subsidiary as required to be maintained by them under the laws of their
respective jurisdictions of incorporation are up to date and contain complete
and accurate minutes of all meetings of its directors, any committees of the
board of directors and shareholders held and all resolutions consented to in
writing;




(s)

each of Staccato and the Staccato Material Subsidiary owns good and marketable
title to its property and assets free and clear of any and all mortgages, liens,
pledges, charges, security interests, encumbrances, actions, claims or demands
of any nature whatsoever or howsoever arising which would have a Material
Adverse Effect on the property or assets of Staccato or the Staccato Material
Subsidiary except as disclosed in the Staccato Information Circular and all
agreements by which Staccato and the Staccato Material Subsidiary hold an
interest in a property, business or assets are in good standing according to
their terms and the properties are in good standing under the applicable laws of
the jurisdictions in which they are situated and all filings and work
commitments required to maintain the properties are in good standing, have been
properly recorded and filed in a timely manner with the appropriate regulatory
body and there are no mortgages, charges, encumbrances or any other interests in
or on such properties other than as disclosed in the Staccato Public Record;




(t)

each of Staccato and the Staccato Material Subsidiary has duly filed on a timely
basis all Tax Returns required to be filed by it and has paid or withheld all
Taxes which are due and payable or required to be withheld, and has paid all
assessments and reassessments, and all other Taxes due and payable by it on or
before the date hereof; adequate provision has been made for Taxes payable for
the current period for which Tax Returns are not yet required to be filed; there
are no agreements, waivers or other arrangements providing for an extension of
time with respect to the filing of any Tax Return by, or payment of any Tax by
Staccato or the Staccato Material





--------------------------------------------------------------------------------

24







Subsidiary; there are no actions, suits, proceedings, investigations or claims
commenced or to the knowledge of Staccato, threatened or contemplated against
Staccato or the Staccato Material Subsidiary in respect of Taxes or any matters
under discussion with any Governmental Entity relating to Taxes asserted by any
such Governmental Entity;




(u)

The aggregate paid-up capital of all classes of shares of the capital stock of
Staccato exceeds the fair market value of its assets, as determined for purposes
of the Tax Act, and will do so at the Closing of the Arrangement;




(v)

The amount of non-capital losses available for carry forward by Staccato is
 accurately reflected in Staccato’s most recent income tax return for the
 taxation  year ended April 30, 2009, and Staccato has no reason to believe
 that  the  non-capital  losses  would  be  denied  or otherwise challenged by
the Canada Revenue Agency;

 

(w)

each of Staccato and the Staccato Material Subsidiary is in compliance in all
respects with each license and permit held by it and is not in any respect in
violation of, or default under, the applicable statutes, ordinances, rules,
regulations, orders or decrees (including, without limitation, Environmental
Laws) of any governmental entities, regulatory agencies or bodies having,
asserting or claiming jurisdiction over it or over any part of its operations or
assets, except in all cases above where such would not result in a Material
Adverse Effect;




(x)

Except where such would not result in a Material Adverse Effect, each of
Staccato and Staccato Material Subsidiary: (i) is in compliance with any and all
applicable Environmental Laws; (ii) has received all permits, licenses or other
approvals required of it under applicable Environmental Laws to conduct its
business as currently conducted; (iii) is in compliance with all terms and
conditions of each such permit, license or approval; (iv) confirms that there
have been no past, and, to the knowledge of Staccato, there are no pending or
threatened claims, complaints, notices or requests for information received by
Staccato or Staccato Material Subsidiary with respect to any alleged material
violation of any Environmental Law; and (v) confirms that no conditions exist
at, on or under any property now or previously owned, leased or occupied by
Staccato or Staccato Material Subsidiary which, with the passage of time, or the
giving of notice or both, would give rise to liability under any Environmental
Law;




(y)

neither Staccato nor Staccato Material Subsidiary, nor to Staccato's knowledge,
any other person, has ever caused or permitted hazardous or toxic waste to be
placed, held, located or disposed of on, under or at any lands or premises
owned, leased or occupied by Staccato or Staccato Material Subsidiary otherwise
than in compliance with applicable Environmental Laws and no notice has been
received by Staccato of any action or potential liability in respect thereof
and, to the knowledge of Staccato, no civil, criminal or enforcement actions or
complaints in respect thereof are threatened, pending or have been commenced
against Staccato or Staccato Material Subsidiary;




(z)

there are no environmental audits, evaluations, assessments, studies or tests
that were commissioned by Staccato respecting the business, operations,
properties or facilities of Staccato or Staccato Material Subsidiary;




(aa)

Staccato has filed with the British Columbia Securities Commission and the
Alberta Securities Commission all of the technical reports required to be filed
under National Instrument 43-101 in respect of each property material to
Staccato and all public disclosure made by Staccato regarding its properties
complies in all material respects with the requirements of National Instrument
43-101;




(bb)

there is no agreement, judgment, injunction, order or decree binding upon
Staccato or any of the Staccato Material Subsidiary that has or could reasonably
be expected to have the effect of





--------------------------------------------------------------------------------

25







prohibiting, restricting or materially impairing any business practice of
Staccato or the Staccato Material Subsidiary, any acquisition of property by
Staccato or the Staccato Material Subsidiary or the conduct of business by
Staccato or the Staccato Material Subsidiary as currently conducted other than
such agreements, judgments, injunctions, orders or decrees which would not,
individually or in the aggregate, have a Material Adverse Effect on Staccato;




(cc)

the board of directors of Staccato has:




(i)

determined unanimously that, as of the date of this Agreement, the Arrangement
is fair to the Staccato Securityholders and is in the best interests of
Staccato;




(ii)

received an opinion from Paradigm Capital Inc., that as of the date of this
Agreement, the consideration to be paid under the Arrangement is fair, from a
financial point of view, to Staccato and the Staccato Shareholders; and




(iii)

determined unanimously, as of the date of this Agreement, to recommend that the
Staccato Securityholders vote in favour of the Arrangement;




(dd)

management of Staccato has established and maintained a system of disclosure
controls and procedures designed to provide reasonable assurance that
information required to be disclosed by Staccato in its annual filings, interim
filings or other reports filed, furnished or submitted by it under applicable
Securities Legislation is recorded, processed, summarized and reported within
the time periods specified in such legislation, laws and rules. Such disclosure
controls and procedures include, without limitation, controls and procedures
designed to ensure that information required to be disclosed by Staccato in its
annual filings, interim filings or other reports filed, furnished or submitted
under applicable Securities Legislation is accumulated and communicated to
Staccato’s management, including its chief executive officer and chief financial
officer (or Persons performing similar functions), as appropriate to allow
timely decisions regarding required disclosure;




(ee)

except as disclosed in the Staccato Public Record, (i) Staccato maintains
internal control over financial reporting as defined under applicable Canadian
Securities Legislation, (ii) such internal control over financial reporting is
effective in providing reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and
includes policies and procedures that (a) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of Staccato, (b) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with Canadian GAAP, and that receipts and expenditures
of Staccato are being made only in accordance with authorizations of management
and directors of Staccato, and (c) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of Staccato’s assets that could have a material effect on its financial
statements and (iii) Staccato has disclosed, based on the most recent evaluation
of its chief executive officer and its chief financial officer prior to the date
hereof, to Staccato’s auditors and the audit committee of Staccato’s board of
directors (a) any significant deficiencies in the design or operation of its
internal controls over financial reporting that are reasonably likely to
adversely affect Staccato’s ability to record, process, summarize and report
financial information and has identified for Staccato’s auditors and Staccato’s
board of directors any material weaknesses in internal control over financial
reporting and (ii) any fraud, whether or not material, that involves management
or other employees who have a significant role in Staccato’s internal control
over financial reporting;




(ff)

The books, records and accounts of Staccato and the Staccato Material
Subsidiary, in all material respects, (i) have been maintained in accordance
with good business practices and on a basis





--------------------------------------------------------------------------------

26







consistent with prior years, except as otherwise disclosed in Staccato Public
Record), (ii) are stated in reasonable detail and accurately and fairly reflect
the transactions and dispositions of the assets of Staccato and the Staccato
Material Subsidiary and (iii) accurately and fairly reflect the basis for the
Staccato financial statement in paragraphs (j) and (k) of this Section 3.1;




(gg)

Except for:




(i)

the transaction contemplated hereby, or




(ii)

any change, condition, event or circumstance disclosed in the Staccato Public
Record,




Staccato has not been subject to any Material Adverse Change since April 30,
2009, and since such date, there has not been any damage, loss or other change
of any kind whatsoever in circumstances materially affecting the business,
assets, rights or capacity of Staccato or the Staccato Material Subsidiary to
conduct its respective business, such business having been conducted in the
ordinary course;




(hh)

All material contracts and agreements of Staccato and the Staccato Material
Subsidiary have been disclosed in Staccato’s Public Record and true and correct
copies of each or in the case of oral contracts, summaries of the material terms
thereof) have been provided to Timberline.  Staccato and the Staccato Material
Subsidiary are in compliance in all material respects with all material
contracts, agreements, indentures, leases, policies, instruments and licences in
connection with the conduct of their respective businesses and all such material
contracts, agreements, indentures, leases, policies, instruments and licences
are valid and binding in accordance with their terms (subject, however, to
limitations with respect to enforcement imposed by Law in connection with
bankruptcy or similar proceedings, the equitable power of the courts to stay
proceedings before them and the execution of judgments and to the extent that
equitable remedies such as specific performance and injunction are in the
discretion of the courts from which they are sought) and in full force and
effect, and no breach or default by Staccato or the Staccato Material Subsidiary
or event which, with notice or lapse of time or both, could constitute a
material breach or material default by Staccato or the Staccato Material
Subsidiary, exists with respect thereto;




(ii)

Staccato maintains, for itself and the Staccato Material Subsidiary, policies of
insurance in force as at the date hereof that adequately cover all those risks
reasonably and prudently foreseeable in the current operation and conduct of
their respective businesses which, having regard to the nature of such risk and
the relative costs of obtaining insurance, it is reasonable to seek rather than
to provide for self-insurance, and all of the policies in respect of such
insurance coverage are in good standing in all respects and not in default in
any material respect, except where the failure to obtain such insurance coverage
would not reasonably be expected to have a Material Adverse Effect on Staccato;




(jj)

Benefit Plans

(i)

Staccato has provided to Timberline copies of all Benefit Plans of Staccato and
the Staccato Material Subsidiary;

(ii)

Staccato and the Staccato Material Subsidiary have complied, in all material
respects, with all of the terms of their respective Benefit Plans, including the
provisions of any collective agreements, funding and investment contracts or
obligations applicable thereto, arising under or relating to each Benefit Plan,
whether written or oral, which are maintained by or binding upon Staccato or the
Staccato Material Subsidiary.  All such Benefit Plans have been administered in
accordance with the documents governing the Benefit Plans and all reports and
filings with Governmental Entities required in connection with each Benefit Plan
have been timely made;





--------------------------------------------------------------------------------

27







(iii)

All Benefit Plans of Staccato and the Staccato Material Subsidiary are fully
funded and in good standing with such Governmental Entities as may be applicable
and no notice of underfunding, non-compliance, failure to be in good standing or
otherwise has been received by Staccato or the Staccato Material Subsidiary from
any such Governmental Entities.  No action has been taken, no event has occurred
and no condition or circumstance exists that has resulted in, or could
reasonably be expected to result in, any Benefit Plan of Staccato or the
Staccato Material Subsidiary, being ordered or required to be terminated or
wound up in whole or in part or having its registration under applicable
legislation refused or revoked, or being placed under the administration of any
trustee or receiver or regulatory authority;

(kk)

Employment Matters

(i)

None of Staccato or the Staccato Material Subsidiary:

(a)

is a party to any collective bargaining agreement or letter of understanding,
letter of intent or other written communication with any trade union, council of
trade unions, employee bargaining agency or affiliated bargaining agent which
may qualify as a trade union, which would apply to any employees of Staccato or
the Staccato Material Subsidiary, nor has any trade union, council of trade
unions, employee bargaining agency or affiliated bargaining agent applied or
threatened to apply for certification as bargaining agent for the employees of
Staccato or the Staccato Material Subsidiary, nor is there a threatened or
apparent union-organizing campaign for employees not covered under a collective
bargaining agreement; or

(b)

subject to any current, pending or threatened strike or lockout;

(ii)

Staccato or the Staccato Material Subsidiary have been and are being operated in
compliance in all material respects with all applicable Laws relating to
employees including, but not limited to, employment and labour standards, labour
risk prevention measures, social security and other contributions, occupational
health and safety, employment equity, pay equity, pay practices, workers’
compensation, equal employment opportunity, human rights and labour relations
and there are no current, pending or, to Staccato’s knowledge, threatened,
complaints, charges, orders and its investigations, prosecutions, litigation,
proceedings or claims against Staccato or the Staccato Material Subsidiary
before any federal, state, municipal or other Governmental Entity, commission,
board, bureau, agency or arbitrator, arbitration tribunal or instrumentality,
whether domestic or foreign based on, arising out of, in connection with, or
otherwise relating to unfair labour practices, the employment application for
employment of or termination of employment of any individual by Staccato or the
Staccato Material Subsidiary respecting employment or labour standards,
including but not limited to employment equity, pay equity, labour relations,
workers’ compensation or workplace safety and insurance, occupational health and
safety, privacy, wrongful dismissal or human rights laws;

(iii)

There are no material notices of assessment, provisional assessment,
reassessment, supplementary assessment, penalty assessment or increased
assessment  or any other communications related thereto which Staccato or the
Staccato Material Subsidiary has received from any workers’ compensation or
workplace safety and insurance board or similar authorities in any jurisdictions
where the business is carried on which are unpaid on the date hereof or which
will be unpaid at the Effective Date and there are no facts or circumstances
which may result in a material increase in liability from any applicable
workers’ compensation or workplace safety and insurance legislation, regulations
or rules after the Effective Date. The accident cost experience of Staccato or
the Staccato Material





--------------------------------------------------------------------------------

28







Subsidiary is such that there are no such material pending or possible
assessments and there are no claims or potential claims which may materially
affect the accident cost experience of Staccato or the Staccato Material
Subsidiary;

(iv)

To the knowledge of Staccato, without investigation, no employee of Staccato or
the Staccato Material Subsidiary is bound by any non-compete agreement or other
agreement or restriction of any kind that would impede in any way the ability of
such employee to carry out fully all activities of such employee in furtherance
of the business of Staccato or the Staccato Material Subsidiary;

(ll)

Mineral Properties

(i)

The disclosure made in Staccato’s Public Documents (including without limitation
technical reports) concerning Staccato’s Mineral Properties is complete and
accurate in all material respects and all known facts of a scientific or
technical nature are fully and accurately disclosed in Staccato’s most recent
public technical report, related to such Mineral Properties, and nothing has
come to the attention of Staccato to indicate that any of the foregoing
statements are or may be inaccurate in any material respect;

(ii)

Staccato has provided to Timberline all material information regarding all
Mineral Properties owned, leased, or otherwise held by Staccato or the Staccato
Material Subsidiary that are material to the conduct of the business of Staccato
or the Staccato Material Subsidiary, and all such information as made available
to Timberline is true and correct in all material respects and no material fact
or facts have been omitted therefrom which would make such information
misleading;

(iii)

Except as disclosed in Staccato’s Public Documents, any and all of the
agreements and other documents and instruments pursuant to which Staccato or the
Staccato Material Subsidiary hold their Mineral Properties and/or their
interests and rights therein (including any interest in, or right to earn an
interest in, any of their Mineral Properties) are valid and subsisting
agreements, documents or instruments in full force and effect, enforceable in
accordance with the terms thereof and neither Staccato or the Staccato Material
Subsidiary is in default of any of the material provisions of any such
agreements, documents or instruments nor has any such default been alleged.  All
leases, licences and claims pursuant to which Staccato or the Staccato Material
Subsidiary hold their Mineral Properties and/or their interests and rights
therein are in good standing in all material respects and neither Staccato or
the Staccato Material Subsidiary is in default of any of the material provisions
of any such leases, licences and claims nor has any such default been alleged;

(iv)

Other than as disclosed in Staccato’s Public Documents:

(a)

all interests and rights in Staccato’s Mineral Properties are (i) owned or held
by Staccato or the Staccato Material Subsidiary as owner thereof with good and
marketable title, (ii) in good standing, valid, subsisting and enforceable under
the applicable Laws of the jurisdictions in which the Mineral Properties are
located, (iii) sufficient to permit Staccato or the Staccato Material Subsidiary
to carry on the business currently carried on by them with respect to the
Mineral Properties, and (iv) free and clear of any title defects or Liens, other
than Permitted Liens;

(b)

none of Staccato’s Mineral Properties or any mineral rights therein is subject
to any option, pre-emption right, right of first refusal or purchase, or
acquisition right;





--------------------------------------------------------------------------------

29







(c)

no royalty or other payment is payable in respect of any of Staccato’s Mineral
Properties and all work required to be performed in connection therewith has
been performed;

(d)

there are no restrictions on the ability of Staccato or its Subsidiaries to use,
transfer or otherwise exploit any of their interests and rights in their Mineral
Properties, and Staccato does not know of any claim or basis for any claim that
may adversely affect such rights or interests; and

(e)

Staccato has no knowledge of any claim or the basis for any claim that might or
could materially and adversely affect the right thereof to use, transfer or
otherwise exploit their interests and rights in Staccato’s Mineral Properties;

(v)

Staccato or the Staccato Material Subsidiary have all surface rights, access
rights and other property rights and interests relating to Staccato’s Mineral
Properties necessary to permit Staccato or the Staccato Material Subsidiary to
carry on the business currently carried on by them with respect to those Mineral
Properties, and no other property rights are necessary for the conduct of
Staccato’s or the Staccato Material Subsidiary’ business;

(mm)

Real Property

(i)

Staccato has provided to Staccato all material information regarding all Owned
Real Property of Staccato and its Subsidiaries and all such information as made
available to Staccato is true and correct in all material respects and no
material fact or facts have been omitted therefrom which would make such
information misleading.  Each of Staccato or the Staccato Material Subsidiary
has good and marketable title to all of its Owned Real Property, free and clear
of all Liens, other than Permitted Liens;

(ii)

Staccato has provided to Staccato all material information regarding all Real
Property Leases of Staccato and its Subsidiaries.  Each such Real Property Lease
constitutes is valid and legally binding on the parties thereto, and is in full
force and effect. All rents and other sums and charges payable by Staccato and
the Staccato Material Subsidiary as tenants under such Real Property Leases are
current and no termination event or condition or uncured default on the part of
Staccato or the Staccato Material Subsidiary or, to Staccato’s knowledge, the
landlord, exists under any such Real Property Lease.  Staccato and the Staccato
Material Subsidiary have a good and valid interest in each parcel of such leased
real property, free and clear of all Liens, other than Permitted Liens;




(nn)

Condition of Property




All real and tangible personal property of Staccato and the Staccato Material
Subsidiary necessary for the conduct of the business currently carried on by
Staccato and its Subsidiaries is in good repair and is operational and usable in
the manner in which it is currently being utilized, subject to normal wear and
tear and technical obsolescence, repair or replacement, except for such property
whose failure to be in such condition does not, and could not be reasonably
expected to have, a Material Adverse Effect on Staccato;




(oo)

Commissions and fees




Except for the engagement agreement dated February 9, 2010 with Kingsdale
Shareholder Services Inc. and the engagement agreement dated February 2, 2010
with Paradigm Capital Inc., Staccato has not entered into any agreement that
would entitle any Person to any valid claim against Staccato for a broker’s
commission, finder’s fee, expense reimbursement or any like payment in respect
of the Arrangement or any other matter contemplated by this Agreement;





--------------------------------------------------------------------------------

30







(pp)

Winding-up




There is no bankruptcy, liquidation, winding-up or other similar proceeding
pending or in progress or, to the knowledge of Staccato threatened against
Staccato or any of its Subsidiaries before any Governmental Entity;




(qq)

Solvency




There are reasonable grounds for believing that (i) Staccato is able to pay its
liabilities as they become due, (ii) the realizable value of the assets of
Staccato are not less than the aggregate of the liabilities thereof and the
stated capital of all classes of shares thereof, and (iii) no creditor of
Staccato will be prejudiced by the Arrangement;




(rr)

Shareholder Rights Plan




No shareholder rights plan is in force in respect of Staccato;




(ss)

Auditors




The auditors of Staccato are independent public accountants as required by
applicable Laws and there is not now, and there has never been, any reportable
disagreement with the present or any former auditors of Staccato;




(tt)

Intellectual Property




None of Staccato or the Staccato Material Subsidiary own or license any patents,
patent rights, trademarks, trade names, service marks, copyrights, know how or
other proprietary intellectual property rights that are material to the conduct
of the business of Staccato or the Staccato Material Subsidiary and, with
respect to its mineral property databases, Staccato or the relevant Staccato
Material Subsidiary holds all such rights as are necessary to enable it to
continue to use these databases, consistent with their past use or in the
ordinary course of its business;




(uu)

Restrictions on Business




None of Staccato or the Staccato Material Subsidiary is a party to or bound by
any non-competition agreement or any other agreement, obligation, judgment,
injunction, order or decree which purports to (i) limit the manner or the
localities in which all or any material portion of the business of Staccato or
the Staccato Material Subsidiary are conducted, (ii) limit any business practice
of Staccato or the Staccato Material Subsidiary in any material respect, or
(iii) restrict any acquisition or disposition of any property by Staccato or the
Staccato Material Subsidiary in any material respect;




(vv)

Cease Trade Orders




No order (or the equivalent) ceasing or suspending the trading of its securities
or prohibiting the sale of securities by Staccato or the Staccato Material
Subsidiary has been issued and is in force as of the date hereof and, to the
knowledge of Staccato, no proceedings for this purpose have been instituted or
are pending, contemplated or threatened;




(ww)

Indebtedness to Directors, Officers and Securityholders




None of Staccato or the Staccato Material Subsidiary is indebted to any of its
directors or officers or any of their associates, to Staccato’s knowledge, to
any Staccato securityholder;








--------------------------------------------------------------------------------

31







(xx)

Indebtedness of Directors, Officers and Securityholders




None of the directors or officers of Staccato or any of their associates or, to
Staccato’s knowledge, Staccato securityholders is indebted or under obligation
to Staccato or to any of its Subsidiaries on any account whatsoever;




(zz)

Staccato and the Staccato Material Subsidiary do not hold assets located in the
United States (other than investment assets, voting or nonvoting securities of
another person, and assets included pursuant to Section 801.40(d)(2) of the HSR
Act) having a total value of over USD$63,400,000, and Staccato and the Staccato
Material Subsidiary have not made aggregate sales in or into the United States
of over USD$63,400,000 in its most recent fiscal year, all within the meaning of
the HSR Act;




(aaa)

None of Staccato, the Staccato Material Subsidiary or, to Staccato’s knowledge,
any directors or officers, agents or employees of Staccato or the Staccato
Material Subsidiary, has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to political activity; (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns or violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iii)
made any payment in the nature of criminal bribery;




(bbb)

Acknowledgment of SEC Review

Staccato acknowledges that the Arrangement will be subject to the review and
approval of the SEC upon the filing of the Timberline Circular with the SEC
under cover of Schedule 14A as a preliminary proxy statement under Regulation
14A of the U.S. Exchange Act;




(yy)

Information




All written information, data and materials made available by Timberline to
Timberline in connection with the transactions contemplated by this Agreement is
true, complete and correct in all material respects as at the respective dates
of which it was prepared;

and




(zz)

none of the representations, warranties or statements of fact made in this
Section contain any untrue statement of a material fact or omit to state any
material fact necessary to make any such warranty or representation not
misleading;








--------------------------------------------------------------------------------

32







4.0

COVENANTS

Consultation

4.1

Each Party agrees to consult with the other Party, and to provide the other
Party with a reasonable prior opportunity to review and comment on, any press
release or public statement or any filing to be made with any Governmental
Entity with respect to this Agreement or the Arrangement (including any filing
with any securities administrator or stock exchange with respect thereto) prior
to the release or submission thereto; provided that, if a Party is required by
applicable Laws to make a public announcement with respect to this Agreement
and/or the Arrangement, such Party will provide as much prior notice (including
the proposed text of the announcement) to the other Party as is reasonably
possible. All requests and enquiries from any Governmental Entity with respect
to the Arrangement shall be dealt with by Timberline and Staccato in
consultation with each other, and Timberline and Staccato shall promptly
co-operate with and provide all necessary information and assistance reasonably
required by such Governmental Entity upon being requested to do so by such
authority. Furthermore:

(i)

each Party shall promptly notify the other Party of written communications of
any nature which it receives from any Governmental Entity with respect to the
Arrangement and provide the other Party with copies thereof;

(ii)

each Party shall permit the other Party (or, where appropriate, the other
Party's counsel) to review and comment on in advance any proposed written
communications of any nature with Governmental Entities with respect to the
Arrangement and provide the other Party (or, where appropriate, the other
Party's counsel) with final copies thereof; and

(iii)

neither Party shall participate in any meeting or discussion which it knows will
be substantive (whether in person, by telephone or otherwise) with any
Governmental Entity in respect of any filings, investigation or inquiry
concerning the Arrangement unless it consults with the other Party in advance
and gives the other Party the opportunity to attend and participate thereat
(except to the extent that in any such case the Governmental Entity expressly
requests that the other Party should not be present at the meeting or discussion
or part or parts of the meeting or discussion).

Each Party agrees to consult with the other Party prior to issuing any press
release or making any announcement regarding its mineral reserves or resources
and, subject to applicable Laws, each Party agrees that it will not issue any
press release or make any announcement regarding its mineral reserves or
resources without the prior written consent of the other Party, such consent not
to be unreasonably withheld

Covenants of Timberline

4.2

Timberline hereby covenants and agrees that it shall take such steps and do all
such other acts and things, as may be necessary or desirable in order to give
effect to the transactions contemplated by this Agreement, subject to
shareholders' and regulatory approval, and, without limiting the generality of
the foregoing, shall:

(a)

use its commercially reasonable efforts to, prior to the completion of the
Arrangement, obtain listing on the Amex of the Timberline Shares to be issued
pursuant to the Arrangement;

(b)

use its commercially reasonable efforts to obtain a conditional listing of its
shares of common stock on the TSXV, including the Timberline Shares to be issued
pursuant to the Arrangement, subject to standard conditions of the TSXV;





--------------------------------------------------------------------------------

33







(c)

 prepare, in consultation with the Staccato, and, subject to obtaining the
Interim Order, file the Timberline Information Circular (which shall be form and
substance satisfactory to Staccato, acting reasonably), together with any other
documents required by applicable Laws (which shall be in form and substance
satisfactory to Staccato, acting reasonably), in all jurisdictions where such
Timberline Information Circular is required to be filed, including but not
limited to, filing the Timberline Information Circular with the SEC under cover
of Schedule 14A as a preliminary proxy statement under Regulation 14A of the
U.S. Exchange Act, using commercially reasonable efforts to clear comments from
the SEC, if any, and thereafter, filing the Timberline Information Circular with
the SEC under cover of Schedule 14A as a definitive proxy statement under
Regulation 14A of the Exchange Act, and, subject to obtaining the Interim Order
and clearance of the Timberline Information Circular with the SEC and filing of
the definitive proxy statement under Regulation 14A of the Exchange Act, mail
the Timberline Information Circular in accordance with all applicable Laws to
each Timberline Shareholder in all jurisdictions where the Timberline
Information Circular is required to be mailed

(d)

subject to receipt of the Interim Order, duly call, give notice of, convene and
hold the Timberline Meeting as soon as reasonably practicable and, in any event,
provided that Staccato has provided to Timberline in a timely matter all
information reasonably required by it for the preparation of the Timberline
Information Circular, no later than May 21, 2010 or such later date as may be
agreed to in writing;

(e)

subject to fiduciary duties of the board of directors, not take any steps to
change or withdraw Timberline’s board of director’s recommendation of the
Arrangement in a manner adverse to Staccato or which would impede the completion
of the Arrangement, and not make a recommendation to Timberline Shareholders not
to vote in favour of the Arrangement and will  use all commercially reasonable
efforts to obtain all other necessary securityholder approval;

(f)

ensure that the Timberline Information Circular complies in all material
respects with all applicable Laws on the date of the mailing thereof and in the
form and contain the information required by all applicable Laws, including all
corporate and securities law requirements, and do not contain any
misrepresentation (other than with respect to any information relating to and
provided by or on behalf of Staccato or its subsidiaries or any third party that
is not an affiliate of either Party);

(g)

not adjourn, postpone or cancel (or propose adjournment, postponement or
cancellation of) the Timberline Meeting, without Staccato’s prior written
consent except as required by applicable laws or, in the case of adjournment, as
may be required by Timberline Shareholders as expressed by majority resolution;
cooperate in the preparation of the Interim Order, Final Order and Staccato
Information Circular and ensure that the Staccato Information Circular shall
contain prospectus-level disclosure respecting Timberline and the information
and consolidated financial statements related to Timberline and the pro forma
financial statements to be contained in the Staccato Information Circular shall
be true, correct and complete in all material respects as they relate to
Timberline and shall not contain any untrue statement of any material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading in light of the
circumstances in which they are made and shall comply with applicable Laws;

(h)

carry out the terms of the Interim Order and the Final Order applicable to it
and use its reasonable efforts to comply promptly with all requirements which
applicable Laws may impose on Timberline or its subsidiaries with respect to the
transactions contemplated hereby and by the Arrangement;





--------------------------------------------------------------------------------

34







(i)

defend all lawsuits or other legal, regulatory or other proceedings to which it
is a party challenging or affecting this Agreement or the consummation of the
transactions contemplated hereby;

(j)

use its commercially reasonable efforts to have lifted or rescinded any
injunction or restraining order or other order which may adversely affect the
ability of the Parties to consummate the transactions contemplated hereby;

(k)

use commercially reasonable efforts to deliver or cause to be delivered to
Staccato all certificates and legal, tax and other opinions necessary or, in the
reasonable opinion of Staccato and its advisers, desirable, to support the
disclosure contained or to be contained in the Staccato Circular;

(l)

subject to applicable Laws, Timberline will use its commercially reasonable
efforts to cause the Supporting Shareholders to execute Support Agreements;

(m)

not request any amendment of, or request or accept any waiver of rights under,
any of the Support Agreements, without the prior written consent of Staccato;

(n)

obtain all required certifications and consent of the auditors of Timberline in
respect of the Timberline financial statements to be provided in the Staccato
Information Circular;

(o)

make arrangements for the prompt delivery of certificates representing
Timberline Shares, Timberline Options and Timberline Warrants to the Staccato
Securityholders, as provided in the Plan of Arrangement;

(p)

if applicable, use commercially reasonable efforts to make and clear a filing
required to be made in relation the HSR Act;

(q)

use commercially reasonable efforts to obtain all necessary waivers, consents
and approvals required to be obtained by Timberline or a subsidiary of
Timberline from other parties to material agreements of Timberline;

(r)

expressly assume and agree to perform the employment agreement between Staccato
and Gary Edmondo dated May 2, 2008;

(s)

reserve sufficient shares of common stock for issuance of Timberline Shares upon
completion of the Arrangement;

(t)

Timberline will use commercially reasonable efforts to negotiate with the
holders of Staccato Options for the conversion of those Staccato Options into
Timberline Options under Timberline’s Benefit Plan with the same terms and
conditions as the Staccato Options for which they are exchanged, subject to the
adjustment of the exercise price thereof and adjustment to reflect the exchange
rate of the Arrangement;

(u)

to use commercially reasonable efforts to file a registration statement or
supplement with the SEC regarding the issuance of Timberline Shares underlying
Timberline Warrants issued in exchange for Staccato Warrants pursuant to the
terms and conditions of the Plan of Arrangement no later than the day before the
Staccato Meeting and to use commercially reasonable efforts to bring such
registration statement or supplement effective prior to the Effective Date; and

(v)

promptly notify Staccato if at any time it becomes aware that the Staccato
Information Circular or Timberline Information Circular contains any
misrepresentation or otherwise requires an amendment or supplement to the
Staccato Information Circular or Timberline Information Circular or any related
application and promptly deliver written notice to Staccato setting out full





--------------------------------------------------------------------------------

35







particulars thereof.  In any such event, Timberline shall cooperate with
Staccato in the preparation of any required supplement or amendment to the
Staccato Information Circular or Timberline Information Circular or such other
document, as the case may be.

Covenants of Staccato

4.3

Staccato shall take such steps and to do all such other acts and things, as may
be necessary or desirable in order to give effect to the transactions
contemplated by this Agreement and, without limiting the generality of the
foregoing, shall:

(a)

use its commercially reasonable best efforts to apply for and obtain such
consents, orders or approvals as counsel for Timberline may advise are necessary
or desirable for the implementation of the Arrangement and, without limiting the
generality of the foregoing, to:

(i)

apply for and obtain the Interim Order and the Final Order as provided in
Section 2.2 hereof; and

(ii)

obtain written consents from any persons who are parties to agreements
(including without limiting the foregoing, any property agreements, option
agreements, warrant agreements or warrant certificates) with Staccato where
consents to the transactions contemplated by the Arrangement are required under
those contracts or agreements;

(b)

in a timely and expeditious manner, file the Staccato Information Circular in
all jurisdictions where the same is required in accordance with applicable law
and provide the same to the Staccato Securityholders in accordance with
applicable law or as required under exemption orders granted by appropriate
regulatory authorities;

(c)

ensure that the Staccato Information Circular shall contain prospectus-level
disclosure respecting Staccato and the information and consolidated financial
statements related to Staccato contained in the Staccato Information Circular
and any related documentation regarding Staccato to be distributed in connection
with the solicitation of proxies by the management of Staccato in connection
with the Staccato Meeting shall be true, correct and complete in all material
respects and shall not contain any untrue statement of any material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein not misleading in light of the circumstances in
which they are made and shall comply with applicable securities laws and the
rules of the TSXV;

(d)

give Timberline timely opportunity to review and comment on the Initial Order,
Final Order, Staccato Information Circular and other materials relating to the
Staccato Meeting and all such documentation will be reasonably satisfactory to
Timberline before it is filed or distributed to Staccato Securityholders,
incorporation therein all reasonable comments made by Timberline and its
counsel;

(e)

obtain all required certifications and consents of the auditors of Staccato in
respect of the Staccato financial statements to be provided in the Staccato
Information Circular;

(f)

convene and use commercially reasonable best efforts to hold the Staccato
Meeting in accordance with the Interim Order for the purpose of considering the
special resolutions to approve the Arrangement;

(g)

not adjourn, postpone or cancel (or propose adjournment, postponement or
cancellation of) the Staccato Meeting, without Timberline’s prior written
consent except as required by applicable laws or, in the case of adjournment, as
may be required by Staccato Securityholders as expressed by majority resolution;





--------------------------------------------------------------------------------

36







(h)

subject to fiduciary duties of the board of directors, not take any steps to
change or withdraw Staccato’s board of director’s recommendation of the
Arrangement in a manner adverse to Timberline or which would impede the
completion of the Arrangement, and not make a recommendation to Staccato
Securityholders not to vote in favour of the Arrangement and will  use all
commercially reasonable efforts to obtain all other necessary securityholder
approval;

(i)

cooperate in the preparation of the Timberline Information Circular and ensure
that the Timberline Information Circular shall contain prospectus-level
disclosure respecting Staccato and the Staccato Material Subsidiary and the
information and consolidated financial statements related to Staccato and the
pro forma financial statements to be contained in the Timberline Information
Circular shall be true, correct and complete in all material respects as they
relate to Staccato and shall not contain any untrue statement of any material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein not misleading in light of the
circumstances in which they are made and shall comply with applicable Laws and
any such financial statements that are to be included in the Timberline
Information Circular shall be prepared in accordance with the requirements of
Regulation 14A under the U.S. Exchange Act, including, if applicable,
reconciliations to U.S. GAAP and auditor review and qualification standards
under the U.S. Exchange Act and the Public Company Accounting Oversight Board;

(j)

use its commercially reasonable efforts to assist Timberline in obtaining a
conditional listing of Timberline’s shares of common stock on the TSXV,
including the Timberline Shares to be issued pursuant to the Arrangement,
subject to standard conditions of the TSXV;

(k)

carry out the terms of the Interim Order and the Final Order applicable to it
and use its reasonable efforts to comply promptly with all requirements which
applicable Laws may impose on Staccato or its subsidiaries with respect to the
transactions contemplated hereby and by the Arrangement;

(l)

defend all lawsuits or other legal, regulatory or other proceedings to which it
is a party challenging or affecting this Agreement or the consummation of the
transactions contemplated hereby;

(m)

use its commercially reasonable efforts to have lifted or rescinded any
injunction or restraining order or other order which may adversely affect the
ability of the Parties to consummate the transactions contemplated hereby;

(n)

use commercially reasonable efforts to deliver or cause to be delivered to
Timberline all certificates and legal, tax and other opinions necessary or, in
the reasonable opinion of Timberline and its advisers, desirable, to support the
disclosure contained or to be contained in the Timberline Information Circular;

(o)

subject to applicable Laws, Staccato will use its commercially reasonable
efforts to cause the Supporting Shareholders to execute Support Agreements;

(p)

not request any amendment of, or request or accept any waiver of rights under,
any of the Support Agreements, without the prior written consent of Timberline;

(q)

use commercially reasonable efforts to make and clear and filing required to be
made in relation the Competition Act;

(r)

use its reasonable efforts to obtain all necessary waivers, consents and
approvals required to be obtained by Staccato or a subsidiary of Staccato from
other parties to material agreements of Staccato;





--------------------------------------------------------------------------------

37







(s)

provide to holders of Staccato Options any necessary notice under Staccato’s
Benefit Plans regarding the Arrangement and the effect of the Arrangement on
such holder’s options;

(t)

provide to holders of Staccato Warrants any necessary notice under the Staccato
Warrant certificates regarding the Arrangement and the effect of the Arrangement
on such holder’s Warrants;

(u)

use commercially reasonable efforts to obtain a fairness opinion from Paradigm
Capital Inc. stating that that as of the date of this Agreement, the
consideration to be paid under the Arrangement is fair, from a financial point
of view, to Staccato and the Staccato Shareholders;

(v)

use commercially reasonable efforts to permit Staccato Options that are not part
of the Plan of Arrangement pursuant to Section 2.1 above to be accelerated and
to permit net exercise (cashless exercise) of such Staccato Options at the in
the money amount for Staccato Shares;

(w)

promptly notify Timberline if at any time it becomes aware that the Staccato
Information Circular or Timberline Information Circular contains any
misrepresentation or otherwise requires an amendment or supplement to the
Staccato Information Circular or Timberline Information Circular or any related
application and promptly deliver written notice to Timberline setting out full
particulars thereof.  In any such event, Staccato shall cooperate with
Timberline in the preparation of any required supplement or amendment to the
Staccato Information Circular or Timberline Information Circular or such other
document, as the case may be

(x)

not dispose of an interest in any of its material properties or otherwise enter
into any material transaction with, or incur any material liability to, any
other corporation or person or agree to do any of the foregoing or perform any
act or enter into any transaction or negotiation which interferes or is
inconsistent with the completion of the transactions contemplated hereby, other
than as contemplated in this Agreement, without the written consent of
Timberline thereto;

(y)

at Closing, have:

(i)

an authorized capital of an unlimited number of common shares without par value
of which 99,842,793 common shares are duly issued and outstanding as fully paid
and non-assessable (save as may be increased by the issuance of common shares
upon the exercise of outstanding convertible securities in (ii)); and

(ii)

48,122,059 common shares issuable on exercise of all outstanding convertible
securities of Staccato (save as may be decreased by the issuance of common
shares upon the exercise of such outstanding convertible securities), including
Staccato Options and Staccato Warrants of which there are no common shares
issuable upon exercise of in-the-money convertible securities;

save as may be altered by the exercise of outstanding convertible securities,
the exercise of dissent rights under the Plan of Arrangement, or consented to in
writing by Timberline; and

(z)

not incur between the date of this Agreement and the Closing Date, any expenses
or liabilities otherwise than in the ordinary course of its business (which
ordinary course shall include obligations under existing employment or
management agreements) or in connection with its obligations under this
Agreement and without limiting the generality of the foregoing, not without
prior written consent of Timberline, such consent not to be unreasonably
withheld:

(i)

other than in the normal course of business or except in accordance with
existing agreements, sell, pledge, lease, dispose of, grant any interest in,
encumber or agree to sell, pledge, lease, dispose of, grant any interest in or
encumber (or permit any of its





--------------------------------------------------------------------------------

38







subsidiaries to sell, pledge, lease, dispose of, grant any interest in, encumber
or agree to sell, pledge, lease, dispose of, grant any interest in or encumber)
any material assets of Staccato;

(ii)

redeem, purchase or offer to purchase (or permit any of its subsidiaries (if
any) to redeem, purchase or offer to purchase) any common shares or other
securities of Staccato;

(iii)

other than in the normal course of business or except in accordance with
existing agreements, acquire, directly or indirectly (or permit any of its
subsidiaries (if any) to acquire directly or indirectly) any material assets,
including but not limited to mining properties or interests therein or
securities of other companies or enter into any joint venture, earn-in or
similar agreements or arrangements; or

(iv)

enter into or modify any employment, severance, collective bargaining or similar
agreements, policies or arrangements with, or grant any bonuses, salary
increases, severance or termination pay to, any employees, officers or directors
of Staccato other than pursuant to agreements in effect (without amendment) on
the date hereof.

Preparation of Filings

4.4

Staccato and Timberline shall cooperate in:

(i)

the preparation and filing of any application for the orders and the preparation
of any required documents reasonably deemed by Staccato or Timberline to be
necessary to discharge their respective obligations under applicable Securities
Legislation in connection with the Arrangement and the other transactions
contemplated hereby;

(ii)

the taking of all such action as may be required under applicable Securities
Legislation in connection with the issuance of the Timberline Shares in
connection with the Arrangement; provided, however, that neither Timberline nor
Staccato shall be required to register or qualify as a foreign corporation or to
take any action that would subject it to service of process in any jurisdiction
where such entity is not now so subject, except as to matters and transactions
arising solely from the offer and sale of the Timberline Shares; and

(iii)

the taking of all such action as may be required under the Laws in connection
with the transactions contemplated by this Agreement and the Plan of
Arrangement.




5.0

CONDITIONS PRECEDENT




Mutual Conditions Precedent




5.1

The parties' obligations to complete the transactions contemplated in this
Agreement are subject to satisfaction of the following conditions on or before
the Closing Date:




(a)

all necessary approvals of Staccato Securityholders by the requisite majorities
will have been obtained in respect of the Arrangement at the Staccato Meeting in
accordance with applicable laws, the Interim Order and the Plan of Arrangement
by May 21, 2010 or such other date as may be agreed to be Staccato and
Timberline;

(b)

the Interim Order, the Final Order and all necessary orders of the Court with
respect to the Arrangement will have been obtained and shall not have been set
aside or modified in a manner that is not acceptable to any party, acting
reasonably;





--------------------------------------------------------------------------------

39










(c)

all necessary approvals of Timberline Shareholders by the requisite majorities
will have been obtained in respect of the Arrangement at the Timberline Meeting
in accordance with applicable Amex rules by May 21, 2010 or such other date as
may be agreed to be Staccato and Timberline;




(d)

the Timberline Shares to be issued pursuant to the Arrangement will, on or
before the Effective Time, be listed on the Amex and Timberline will be in
compliance with all rules, regulations and policies of the Amex in all material
respects;




(e)

the shares of common stock of Timberline, including the Timberline Shares to be
issued pursuant to the Arrangement, will, on or before the Effective Time, be
conditionally approved for listing on the TSX-V, subject to standard conditions
of the TSX-V;




(f)

all other consents, orders, regulations and approvals, including regulatory and
judicial approvals and orders, necessary for the completion of the transactions
provided for in this Agreement and the Plan of Arrangement shall have been
obtained or received from the persons, authorities or bodies having jurisdiction
in the circumstances;




(g)

there shall not be in force any order or decree restraining or enjoining the
consummation of the transactions contemplated by this Agreement or the
Arrangement;




(h)

no provision of any applicable Laws and no judgement, injunction, order or
decree shall be in effect which restrains or enjoins or otherwise prohibits the
consummation of the Arrangement or the transactions contemplated by this
Agreement;




(i)

there shall not be pending or threatened any suit, action or proceeding by any
Governmental Entity or other Person, in each case that has a reasonable
likelihood of success, (i) seeking to prohibit or restrict the acquisition by
Timberline of any Staccato Securities, or seeking to restrain or prohibit the
consummation of the Arrangement, (ii) seeking to prohibit or materially limit
the ownership or operation by Timberline or any of its subsidiaries of any
material portion of the business or assets of Timberline, Staccato or any of
their respective subsidiaries or to compel Timberline or any of its subsidiaries
to dispose of or hold separate any material portion of the business or assets of
Timberline, Staccato or any of their respective subsidiaries as a result of the
Plan of Arrangement, (iii) seeking to impose limitations on the ability of
Timberline or any of its subsidiaries to acquire or hold, or exercise full
rights of ownership of, any Staccato Securities, including the right to vote the
Staccato Shares purchased by it on all matters properly presented to the
Staccato Shareholders, (iv) seeking to prohibit Timberline or any of its
subsidiaries from effectively controlling in any material respect the business
or operations of Staccato and its of its subsidiaries or (v) imposing any
condition or restriction that, in the reasonable opinion of the Party seeking to
invoke this condition, would be materially burdensome to the future operations
of Timberline or Staccato after the Effective Time;




(j)

this Agreement will not have been terminated; and




(k)

the Effective Date will have occurred on or before the Termination Date, unless
otherwise agreed to by the Parties.




Conditions solely for the benefit of Timberline




5.2

The obligations of Timberline to complete the transactions contemplated in this
Agreement are subject to satisfaction of the following conditions on or before
the Closing Date:








--------------------------------------------------------------------------------

40







(a)

no Material Adverse Change will have occurred in the business, affairs,
financial condition or operations of Staccato;

(b)

dissent rights to the Arrangement shall not have been exercised prior to the
Effective Date by Staccato Shareholders representing in the aggregate 7% or more
of the total number of Staccato Shares outstanding at such time;

(c)

the issue of Timberline Shares and the other Timberline Securities to be issued
pursuant to the Arrangement will be exempt from the registration requirements of
the U.S. Securities Act and the registration and prospectus requirements of
applicable securities laws in each of the provinces and territories of Canada in
which Staccato Securityholders are resident;

(d)

there shall not have been an amendment to the U.S. Securities Act, a change in
the U.S. Securities and Exchange Commission's interpretation of the U.S.
Securities Act or a decision of a court which provides that orders of Canadian
courts such as the Final Order do not qualify under Section 3(a)(10) of the U.S.
Securities Act which results in the Section 3(a)(10) Exemption being not
available for any reason to exempt the issuances of Timberline Shares and other
securities of Timberline issued on completion of the Arrangement from the
registration requirements of the U.S. Securities Act;

(e)

each of the representations and warranties of Staccato under this Agreement,
shall be true and correct in all material respects on the date of this Agreement
and as of the Effective Date as if made on and as of such date (except for such
representations and warranties made as of specified date, which will be true and
correct in all material respects as of such specified date);

(f)

Timberline shall have received a certificate of a senior officer of Staccato
confirming that the representations and warranties of Staccato set out in
Section 3.2 are true and correct in all material respects on and as of Closing;

(g)

Staccato shall have performed or complied with, in all material respects, each
of its obligations, covenants and agreements hereunder to be performed and
complied with it on or before the Effective Time;

(h)

Timberline shall have received a certificate of a senior officer of Staccato
confirming that the obligations, covenants and agreements of Staccato set out in
Section 4.3 have been completed as at the Closing Date;

(i)

receipt of the resignations of Grant Ewing, Robert Lipsett, Greg Hryhorchuk,
Christopher Pollard and George Brazier as directors of Staccato;

(j)

in accordance with the terms of their employment agreements, receipt of
resignations of Grant Ewing, Robert Lipsett and Greg Hryhorchuk as officers of
Staccato; and

(k)

receipt of an opinion of counsel for Staccato, dated as of the Effective Date
and addressed to Timberline relating to the title of its material properties and
such opinion shall be in form acceptable to Timberline and its counsel, acting
reasonably.




The foregoing conditions in this Section 5.2 are inserted for the exclusive
benefit of Timberline and may be waived by it in whole or in part at any time.




Conditions solely for the benefit of Staccato




5.3

The obligations of Staccato to complete the transactions contemplated in this
Agreement are subject to satisfaction of the following conditions on or before
the Closing Date:




(a)

no Material Adverse Change will have occurred in the business, affairs,
financial condition or operations of Timberline;





--------------------------------------------------------------------------------

41







(b)

each of the representations and warranties of Timberline under this Agreement,
shall be true and correct in all material respects on the dated of this
Agreement and as of the Effective Date as if made on and as of such date (except
for such representations and warranties made as of specified date, which will be
true and correct in all material respects as of such specified date);

(c)

Staccato shall have received a certificate of a senior officer of Timberline
confirming that the representations and warranties of Timberline set out in
Section 3.1 are true and correct in all material respects on and as of Closing;

(d)

Timberline shall have performed or complied with, in all material respects, each
of its obligations, covenants and agreements hereunder to be performed and
complied with it on or before the Effective Time;

(e)

Staccato shall have received a certificate of a senior officer of Timberline
confirming that the obligations, covenants and agreements of Timberline set out
in Section 4.2 have been completed as at the Closing Date;

(f)

the issue of Timberline Shares and other Timberline Securities pursuant to the
Arrangement will have been approved by all necessary corporate action to permit
such shares to be issued as fully paid and non-assessable and the issue of such
Timberline Shares and the other Timberline Securities to be issued pursuant to
the Arrangement will be exempt from the registration requirements of the U.S.
Securities Act and the registration and prospectus requirements of applicable
securities laws in each of the provinces and territories of Canada in which
holders of securities of Staccato are resident; and

(g)

the board of directors of Timberline will be comprised of seven directors, all
of whom will be nominated by Timberline.

(h)

receipt of an opinion of counsel for Timberline, dated as of the Effective Date
and addressed to Staccato relating to the title of its material properties and
such opinion shall be in form acceptable to Staccato and its counsel, acting
reasonably.




The foregoing conditions in this Section 5.3 are inserted for the exclusive
benefit of Staccato and may be waived by it in whole or in part at any time.




6.0

AMENDMENT, CLOSING AND TERMINATION




Amendment

6.1

This Agreement and the Plan of Arrangement may, at any time and from time to
time before the Effective Date, be amended by written agreement of the parties
hereto without, subject to applicable law, further notice to or authorization on
the part of their respective shareholders.  Without limiting the generality of
the foregoing, any such amendment may:

(a)

change the time for performance of any of the obligations or acts of the parties
hereto;

(b)

waive any inaccuracies or modify any representation contained herein or any
document to be delivered pursuant hereto;

(c)

waive compliance with or modify any of the covenants herein contained or waive
or modify performance of any of the obligations of the parties hereto; or

(d)

amend the terms of Section 3.01 of the Plan of Arrangement and
Subsections 5.1(a), (b), (c), (f) and (g) of this Agreement and the sequence of
transactions described in the Plan of Arrangement subject to any required
approval of the shareholders of Staccato, given in the same manner as required
for the approval of the Arrangement or as may be ordered by the Court.





--------------------------------------------------------------------------------

42







6.2

This Agreement and the Schedules hereto may be amended in accordance with the
Final Order, but if the terms of the Final Order require any such amendment, the
rights of the parties hereto under Sections 5.1, 5.2, 5.3, 6.1, 6.2 and 6.4
shall remain unaffected.

Closing




6.3

The completion of the Arrangement (the "Closing") will be at the offices of
Miller Thomson LLP, 840 Howe Street, 10th Floor, Vancouver, British Columbia
 V6Z 2M1, on June 15, 2010 (the "Closing Date"), or such other place or date as
may be mutually agreed by the parties, provided it is not later than September
30, 2010.  At the Closing, parties will exchange documents to effect the Closing
including documents to confirm the matters set out in Article Five of the Plan
of Arrangement and to complete the Arrangement and related matters as
contemplated hereby.




Termination




6.4

This Agreement may be terminated at any time prior to the Effective Time,
whether before or after the requisite approval of the shareholders of Staccato
or Timberline:




(a)

by mutual written consent duly authorized by the Boards of Directors of
Timberline and Staccato;

(b)

by either Staccato or Timberline, if the Arrangement shall not have been
consummated by September 30, 2010 for any reason (the “Termination Date”);
provided, however, that the right to terminate this Agreement under this
Section 6.4(b) shall not be available to any party whose action or failure to
act has been a principal cause of or resulted in the failure of the Arrangement
to occur on or before such date and such action or failure to act constitutes a
breach of this Agreement;

(c)

by either Staccato or Timberline, if there shall be passed any Law that makes
the consummation of the Arrangement illegal or otherwise prohibited, or if a
Governmental Entity shall have issued an order, decree or ruling or taken any
other action, in any case having the effect of permanently restraining,
enjoining or otherwise prohibiting the Arrangement, which order, decree, ruling
or other action is final and nonappealable;

(d)

by either Staccato or Timberline, if the required approvals of the Staccato
Securityholders contemplated by this Agreement shall not have been obtained by
reason of the failure to obtain the required vote at a meeting of Staccato
Securityholders duly convened therefor or at any adjournment thereof or the
Staccato Shareholders exercise dissenter rights in excess of the threshold set
forth in Section 5.2(b); provided, however, that the right to terminate this
Agreement under this Section 6.4(d) shall not be available to Staccato where the
failure to obtain the approval of the Staccato Securityholders shall have been
caused by the action or failure to act of Staccato and such action or failure to
act constitutes a breach by Staccato of this Agreement;

(e)

by either Staccato or Timberline, if the required approval of the Timberline
Shareholders contemplated by this Agreement shall not have been obtained by
reason of the failure to obtain the required vote at a meeting of Timberline
Shareholders duly convened therefore or at any adjournment thereof; provided,
however, that the right to terminate this Agreement under this section 6.4(e)
shall not be available to Timberline where the failure to obtain the approval of
the Timberline Shareholders shall have been caused by the action or failure to
act of and such action or failure to act constitutes a breach by Timberline of
this Agreement.





--------------------------------------------------------------------------------

43







(f)

by Staccato, if Timberline is in breach of any of its covenants made in this
Agreement, which breach individually or in the aggregate causes or would
reasonably be expected to cause a Material Adverse Effect with respect to
Timberline or materially impedes or would reasonably be expected to materially
impede the completion of the Arrangement, and Timberline fails to cure such
breach within 10 business days after receipt of written notice from Staccato;

(g)

by Timberline, if Staccato is in breach of any of its covenants made in this
Agreement, which breach individually or in the aggregate causes or would
reasonably be expected to cause a Material Adverse Effect with respect to
Staccato or materially impedes or would reasonably be expected to materially
impede the completion of the Arrangement, and Staccato fails to cure such breach
within 10 business days after receipt of written notice from Timberline;

(h)

by Staccato, if the Board of Directors of Timberline or any committee thereof
shall for any reason have withheld, withdrawn or shall have amended, modified or
changed in a manner adverse to Staccato its recommendation in favor of, the
adoption and approval of the Agreement or the approval of the transactions
contemplated by this Agreement;

(i)

by Timberline, if (i) the Board of Directors of Staccato or any committee
thereof shall for any reason have withheld, withdrawn or shall have amended,
modified or changed in a manner adverse to Timberline its recommendation in
favor of, the adoption and approval of the Agreement or the approval of the
transactions contemplated by this Agreement; (ii) the Board of Directors of
Staccato or any committee thereof shall have approved or recommended any
Acquisition Proposal; (iii) the Board of Directors of Staccato shall have failed
to re-affirm its recommendation in favor of the adoption and approval of this
Agreement and the approval of the transactions contemplated by this Agreement
promptly following the request of Timberline to do so; (iv) Staccato shall have
entered into any letter of intent or similar document or any agreement, contract
or commitment accepting any Acquisition Proposal; (v)  Staccato shall have
breached its obligations under the terms of Section 8.1 hereof; or (vi) a tender
or exchange offer relating to securities of Staccato shall have been commenced
by a person unaffiliated with Timberline and Staccato shall not have sent to its
securityholders pursuant to section 2.17 of Multilateral Instrument 62-104
Take-over Bids and Issuer Bids (and the equivalent provisions in other Canadian
provincial securities regulations), within fifteen (15) days after such tender
or exchange offer is first published, sent or given, a statement disclosing that
Staccato recommends rejection of such tender or exchange offer;

(j)

by Staccato, upon the determination by Staccato’s board of directors at the
conclusion of the process set out in Section 8.1 that the Acquisition Proposal
constitutes a Superior Proposal; provided that Staccato is not otherwise then in
breach or default of its obligations hereunder and subject to the payment of the
Staccato Break Fee payable to Timberline under Section 8.2; or

(k)

by Timberline if the conditions precedent to closing the Arrangement in Section
5.2 have not been satisfied by September 30, 2010, provided, however, that the
right to terminate this Agreement under this Section 6.4(k) shall not be
available to Timberline, if Timberline’s actions or failure to act has been a
principal cause of or resulted in the failure of the condition precedent to be
satisfied and such action or failure to act constitutes a breach of this
Agreement;

(l)

by Staccato if the conditions precedent to closing the Arrangement in Section
5.3 have not been satisfied by September 30, 2010, provided, however, that the
right to terminate this Agreement under this Section 6.4(k) shall not be
available to Staccato, if





--------------------------------------------------------------------------------

44







Timberline’s actions or failure to act has been a principal cause of or resulted
in the failure of the condition precedent to be satisfied and such action or
failure to act constitutes a breach of this Agreement.

7.0

INDEMNIFICATION/INSURANCE




Indemnification  




7.1

Timberline agrees that rights to indemnification for acts or omissions occurring
prior to the Effective Time existing as of the date of this Agreement in favour
of the directors or officers of Staccato as provided in constating documents in
effect of the date of this Agreement, shall survive the Arrangement and shall
continue in full force and effect until the earlier of the expiration of the
applicable statute of limitations with respect to any claims against directors
or officers of Staccato arising out of such acts or omissions and the sixth
anniversary of the Effective Date, and Timberline hereby assumes, effective on
consummation of the Arrangement, all such liability with respect to any matters
arising prior to the Effective Time.




7.2

If this Agreement is terminated, each party (the "Indemnifying Party") hereto
undertakes with the other parties hereto (the "Indemnified Party") to hold the
Indemnified Party fully and effectually indemnified from and against all losses,
claims, damages, liabilities, actions or demands (including amounts paid in any
settlement approved by the Indemnifying Party of any action, suit, proceeding or
claim but excluding lost profits and consequential damages), to which such
Indemnified Party may become subject insofar as such losses, claims, damages,
liabilities, actions or demands arise out of any action, suit, proceeding or
claim brought by any Third Party (" Third Party Claim ") and which are based
upon any breach of a representation, warranty, covenant or obligation of the
Indemnifying Party contained in this Agreement or any certificate or notice
delivered by it in connection herewith, and will reimburse such Indemnified
Party for any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such Third Party Claim .

 

Defence




7.3

(a)

Promptly after receipt by an Indemnified Party of notice of a possible Third
Party Claim referred to in Section 7.1 hereof, such Indemnified Party, if a
claim in respect thereof is to be made against the Indemnifying Party under such
Section, shall provide the Indemnifying Party with written particulars thereof;
provided that failure to provide the Indemnifying Party with such particulars
shall not relieve such Indemnifying Party from any liability which it might have
on account of the indemnity provided for in this Section 7 except insofar as
such failure shall prejudice such Indemnifying Party.  The Indemnified Party
shall also provide to the Indemnifying Party copies of all relevant
documentation and, unless the Indemnifying Party assumes the defence thereof,
shall keep such Indemnifying Party advised of the progress thereof and will
discuss with the Indemnifying Party all significant actions proposed.




(b)

An Indemnifying Party shall be entitled, at its own expense, to participate in
(and, to the extent that it may wish, to assume) the defence of any such Third
Party Claim but such defence shall be conducted by counsel of good standing
approved by the Indemnified Party, such approval not to be unreasonably
withheld.  Upon the Indemnifying Party notifying the Indemnified Party of its
election so to assume the defence and retaining such counsel, the Indemnifying
Party shall not be liable to the Indemnified Party for any legal or other
expenses subsequently incurred by it in connection with such defence other than
for reasonable costs of investigation.  If such defence is assumed by the
Indemnifying Party, it shall, through the course thereof, provide copies of all
relevant documentation to the Indemnified Party, keep such Indemnified Party
advised of the progress thereof and shall discuss with the Indemnified Party all
significant actions





--------------------------------------------------------------------------------

45







proposed.  No Indemnifying Party shall enter into any settlement without the
consent of the Indemnified Party, but such consent shall not be unreasonably
withheld.  If such defence is not assumed by the Indemnifying Party, the
Indemnifying Party shall not be liable for any settlement made without its
consent, but such consent shall not be unreasonably withheld.




(c)

Notwithstanding the foregoing, an Indemnified Party shall have the right, at the
Indemnifying Party's expense, to employ counsel of its own choice in respect of
the defence of any such Third Party Claim if (i) the employment of such counsel
has been authorized by the Indemnifying Party in connection with such defence;
or (ii) counsel retained by the Indemnifying Party or the Indemnified Party
shall have advised the Indemnified Party that there may be legal defences
available to it which are different from or in addition to those available to
the Indemnifying Party (in which event and to that extent, the Indemnifying
Party shall not have the right to assume or direct the defence on behalf of the
Indemnified Party) or that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party; or (iii) the Indemnifying Party
shall not have assumed such defence and employed counsel therefor within a
reasonable time after receiving notice of such Third Party Claim.




Insurance




7.4

Staccato will be permitted to procure before the Effective Time prepaid
non-cancellable run-off directors and officers liability insurance providing
coverage (on terms comparable to those contained in Staccato’s current insurance
policies) for six years from the Effective Time with respect to claims arising
from or related to facts or events that occurred before the Effective Time in
the same manner as such claims would have been covered if they were before the
Effective Time, provided however that Timberline will not be required to pay a
premium in excess of $60,000 in order to procure such insurance coverage, and if
such insurance coverage is only available at a premium in excess of $60,000,
Timberline will obtain coverage for the maximum period available at a premium of
$60,000.




8.0

STANDSTILL AGREEMENT AND BREAK FEE PAYMENT




8.1

From the date hereof until the Effective Time or, if earlier, the termination of
this Agreement, Staccato shall immediately cease and cause to be terminated any
existing discussions with any person other than Timberline (a "Third Party")
that relate to any Acquisition Proposal, and Staccato shall not, nor shall it
permit or authorize its subsidiaries, or any of their respective officers,
directors or employees, or any investment banker, attorney or other advisor or
representative retained by any of them to, directly or indirectly: (a) solicit,
initiate, encourage or otherwise knowingly facilitate any Acquisition Proposal
or any inquiries or proposals relating thereto; (b) engage in discussions or
negotiations with, or disclose any non-public information relating to Staccato
or its subsidiaries or afford access to the properties, books or records of
Staccato or its subsidiaries to, any Person (other than Timberline or any
designees of Timberline or as may otherwise be required by law) concerning or in
connection with an Acquisition Proposal; (c) withhold, withdraw, modify or
change, or publicly propose to do so, in a manner adverse to Timberline, or fail
to make its recommendation to vote in favor of the Arrangement or approve,
endorse or recommend an Acquisition Proposal; or (d) accept or enter into, or
publicly propose to accept or enter into, any letter of intent, agreement,
arrangement or understanding related to any Acquisition Proposal; provided,
however, that in each case, if (A) after the date of this Agreement and prior to
the date of any securityholder approval of the Arrangement, an unsolicited, bona
fide written Acquisition Proposal is made to Staccato and is not withdrawn; (B)
Staccato’s Board of Directors reasonably believes in good faith, after
consultation with Staccato’s financial advisor, that such Acquisition Proposal
constitutes (if consummated as proposed) a Superior Proposal; (C) Staccato’s
Board of Directors reasonably believes in good faith, after consultation with
Staccato’s outside legal counsel, that the failure to engage in such
negotiations or discussions, to provide such information, or to withhold,
withdraw, amend, modify, or change its recommendation to vote in favor of the
Arrangement would be inconsistent with the duties of





--------------------------------------------------------------------------------

46







the Board of Directors of Staccato; (D) prior to furnishing any such nonpublic
information to, entering into discussions or negotiations with, any Person,
Staccato receives from such Person an executed confidentiality agreement
(including “standstill” provisions) no less favorable to Staccato than the
Confidentiality Agreement; and (E) at the time of or prior to furnishing any
such nonpublic information to such Person, Staccato furnishes such nonpublic
information to Timberline (to the extent such nonpublic information has not been
previously furnished by Staccato to Timberline), then Staccato may (1) furnish
information with respect to Staccato and its subsidiaries to such Person,
(2) participate with such Person in negotiations regarding such Acquisition
Proposal, (3) enter into discussions or negotiations with, such Person,
(4) withhold, withdraw, modify or change in a manner adverse to Timberline, or
fail to make, its recommendation to vote in favor of the Arrangement, or (5)
accept, recommend, approve or enter into an agreement to implement a Superior
Proposal (provided that Staccato shall have complied with the provisions of
Section 8.1 and paid the Staccato Break Fee).




Staccato shall promptly after receipt of any Acquisition Proposal provide
Timberline with a copy of any written Acquisition Proposal and the identity of
the Person making such Acquisition Proposal and a written statement with respect
to any non-written Acquisition Proposal received, which statement shall include
the identity of the Person making the Acquisition Proposal and a reasonably
detailed description of all the material terms thereof.  Staccato shall promptly
advise Timberline of any material modification or proposed modification thereto.
 Staccato shall not release or permit the release of any Person from, or waive
or permit the waiver of any provision of, any confidentiality, “standstill” or
similar agreement (other than as required pursuant to the terms thereof as in
effect on the date hereof) under which Staccato or any of its subsidiaries has
any rights, or fail to use reasonable best efforts to enforce or cause to be
enforced each such agreement at the request of Timberline.  Staccato shall use
its reasonable best efforts to ensure that its subsidiaries and any of their
respective officers, directors or employees or any investment banker, attorney
or other advisor or representative retained by any of them are aware of the
provisions of this Section 8.1, and shall be responsible for any breach of this
Section 8.1 by it and its subsidiaries and any of their respective officers,
directors or employees or any investment banker, attorney or other advisor or
representative retained by any of them.




In the event that Staccato’s Board of Directors has determined that any
Acquisition Proposal  constitutes, or may reasonably be expected to be a
Superior Proposal, Staccato shall promptly provide to Timberline a copy of any
such written Acquisition Proposal received by it and Timberline shall have the
right of first refusal, exercisable within 72 hours from the date of such
notice, to amend this Agreement, and Staccato shall sign any amendment to this
Agreement that contains terms that are no less favourable than those contained
in such written Acquisition Proposal.  




8.2

If Staccato terminates this Agreement under Section 6.4(f) or 6.4(h), Timberline
will pay Staccato a break fee of $750,000 (the “Staccato Break Fee”).




8.3

If (a) Timberline terminates this Agreement under Section 6.4(g) or 6.4(i) or,
(b) Staccato terminates this Agreement pursuant to Section 6.4(j), Staccato will
pay Timberline of a break fee of $750,000 (the "Timberline Break Fee").




8.4

If this Agreement is terminated pursuant to Section 6.4(d), Staccato will pay
Timberline an expense reimbursement fee of $100,000 (the “Timberline Expense
Reimbursement Fee”).




8.5

If this Agreement is terminated pursuant to Section 6.4(e), Timberline will pay
Staccato an expense reimbursement fee of $100,000 (the “Staccato Expense
Reimbursement Fee”).




8.6

Each Party acknowledges that all of the payment amounts set out in this Section
8.0 are payments of liquidated damages which are a genuine pre-estimate of the
damages Timberline or Staccato will suffer or incur as a result of the event
giving rise to such damages and resultant termination of this Agreement and are
not penalties.  Each Party irrevocably waives any right it may have to raise as
a defence that any such liquidated damages are excessive or punitive.  For
greater certainty, the Parties agree that the





--------------------------------------------------------------------------------

47







payment of any amounts pursuant to this Section 8.0 is the sole monetary remedy
of Timberline and Staccato, provided, however, that this limitation shall not
apply in the event of fraud, intentional misrepresentation or wilful breach of
this Agreement by a Party.




8.7

For the purposes of this Agreement, "Superior Proposal" means an unsolicited
bona fide offer regarding the direct or indirect acquisition or disposition of
all or any of Staccato's securities, or any amalgamation, merger, sale of all of
Staccato 's assets or, except in the ordinary course of business, any part of
Staccato's assets, take-over bid, tender offer, plan of arrangement, issuer bid,
reorganization, dividend or distribution, recapitalization, liquidation or
winding-up of, or other business combination or similar transaction involving
Staccato, all of Staccato's assets or, except in the ordinary course of
business, any part of Staccato's assets or similar fundamental transaction
involving Staccato which the board of directors of Staccato considers, in good
faith, to be superior to the terms of the Arrangement and must be recommended to
Staccato's shareholders in order that the board of directors may discharge its
fiduciary obligations.  Any good faith determination by the board of directors
of Staccato of a Superior Proposal shall only be made after consultation with
its financial and legal advisors and a determination by the board of directors
of Staccato that the failure to entertain and negotiate such a Superior Proposal
or to furnish information concerning Staccato to a Third Party in connection
therewith could, in the particular circumstances, result in a finding that the
directors had breached their fiduciary duties under applicable law.




8.8

Nothing contained in this Agreement shall prohibit or prevent Staccato or its
boards of directors or officers from:  (a) making any disclosure of or in
relation to an unsolicited Acquisition Proposal  from a Third Party or, prior to
the Effective Time if, in the good faith judgment of the board of directors,
after consultation with outside legal counsel, such disclosure is necessary for
the directors or officers of Staccato to act in a manner consistent with their
fiduciary duties or is otherwise required under applicable laws; (b) responding,
within the time and in the manner required by applicable laws, to any
unsolicited take-over bid or tender or exchange offer made for Staccato Shares
or any other securities of Staccato; or (c) taking any other action in relation
to an unsolicited Acquisition Proposal from a Third Party to the extent required
under applicable securities laws or orders or otherwise mandated by any
governmental entity.




8.9

Subject to the foregoing provisions of this Section 8.0, each of Timberline and
Staccato shall pay all the fees, costs and expenses incurred by such Party in
connection with the Agreement and the Arrangement.




8.10

If a fee is payable under Section 8.2, 8.3. 8.4 or 8.5, no other fee will be
payable under Section 8.0, except in the case of fraud or intentional
misrepresentation by a party, in which case the other party can seek any
available legal remedies, whether in law or equity, in relation to such fraud or
intentional misrepresentations.




9.0

ORDINARY COURSE




9.1

Until the earlier of the closing of the Arrangement and the termination of this
Agreement without completion of the Arrangement, Staccato will not without the
prior written consent of the other parties, enter into any contract in respect
of its business or assets, other than in the ordinary course of business, and
each of the parties will continue to carry on its business and maintain its
assets in the ordinary course of business, with the exception of reasonable
costs incurred in connection with the Arrangement, and, without limitation, but
subject to the above exceptions, will maintain payables and other liabilities at
levels consistent with past practice and will not engage in any extraordinary
material transactions or agree to do any of the foregoing or perform any act or
enter into any transaction or negotiation which interferes or is inconsistent
with the completion of the transactions contemplated hereby without the prior
written consent of the other parties.





--------------------------------------------------------------------------------

48










10.0

PUBLIC DISCLOSURE AND CONFIDENTIALITY




10.1

No disclosure or announcement, public or otherwise, in respect of this Agreement
or the transactions contemplated herein will be made by any party without the
prior written agreement of the other parties as to timing, content and method,
provided that the obligations herein will not prevent any party from making,
after consultation with the other parties, such disclosure as its counsel
advises is required by applicable laws or the rules and policies of the
reporting jurisdictions of the party.




10.2

Unless and until the transactions contemplated in this Agreement have been
completed, except with the prior written consent of the other parties, each
party and their respective employees, officers, directors, shareholders, agents,
advisors and other representatives will hold all information received from the
other parties in strictest confidence, except such information and documents
which (i) are or subsequently may become generally available to the public; (ii)
are required to be disclosed by applicable law; (iii) are available on a
non-confidential basis prior to their disclosure to the other parties; (iv)
become available to one party on a non-confidential basis from a source other
than the other parties provided that such other source is not bound by a
confidentiality agreement with the other parties; (v) are independently
developed; or (vi) were available to each party as a result of the relationship
of the parties prior to the date hereof.




10.3

All such information in written form and documents will be returned to the party
originally delivering them in the event that the transactions provided for in
this Agreement are not completed.




11.0

ASSIGNMENT




11.1

No party may assign its rights or obligations under this Agreement.




12.0

WAIVER




12.1

Any waiver or release of any conditions of this Agreement, to be effective, must
be in writing executed by the party for whom such condition is expressed by this
Agreement to benefit.




13.0

GENERAL




13.1

The covenants, representations and warranties contained herein will survive the
Closing.




13.2

Time is of the essence herein.




13.3

Each party hereto will, from time to time, at the request of the other parties,
do such further acts and execute and deliver all such further documents,
agreements and instruments as will be reasonably required in order to fully
perform and carry out the terms, conditions and intent of this Agreement.




13.4

All references to currency are references to Canadian dollars unless otherwise
indicated.




13.5

The parties intend that this Agreement will be binding upon them until
terminated.




13.6

Any notice to be given hereunder to the parties will be deemed to be validly
given if delivered, or if sent by facsimile:














--------------------------------------------------------------------------------

49







if to Timberline, to:




Timberline Resources Corporation
101 E. Lakeside Avenue
Coeur D’Alene, Idaho  83814
Attention: Randal Hardy, Chief Executive Officer
Facsimile No.: (208) 664-4860




with a copy to:

Dorsey & Whitney LLP
TD Canada Trust Tower
Brookfield Place
161 Bay Street, Suite 4310
Toronto, ON Canada M5J 2S1
Attention: Kenneth Sam
Facsimile No.: (416) 367-7371

and with a copy to:

Miller Thomson LLP
Robson Court
1000-840 Howe Street
Vancouver, BC  V6Z 2M1

Attention:  Peter McArthur

Facsimile No.:

(604) 643-1200




if to Staccato, to:




Staccato Gold Resources Ltd.
2060-777 Hornby Street
Vancouver, BC  V6Z 1T7
Attention: Grant Ewing, President
Facsimile No.: (604) 484-8254




with a copy to:

Stikeman Elliott LLP
Suite 1700
666 Burrard Street
Vancouver, BC  V6C 2X8
Attention: John E. Stark
Fax: (604) 681-1825 




and any such notice delivered on a business day in accordance with the foregoing
will be deemed to have been received on the date of delivery or facsimile
transmission.




13.7

This Agreement and the rights and obligations of the parties hereunder will be
governed by and construed according to the laws of the Province of British
Columbia.




13.8

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their successors.











--------------------------------------------------------------------------------

50







13.9

This Agreement may be executed in any number of counterparts with the same
effect as if all parties had signed the same document.  All of these
counterparts will for all purposes constitute one agreement, binding on the
parties, notwithstanding that all parties are not signatories to the same
counterpart.  A fax transcribed copy or photocopy of this Agreement executed by
a party in counterpart or otherwise will constitute a properly executed,
delivered and binding agreement or counterpart of the executing party.




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
year and day set out on page 1 hereof.




[ex101002.gif] [ex101002.gif]

[ex101004.gif] [ex101004.gif]











--------------------------------------------------------------------------------

1







SCHEDULE "A"




Plan of Arrangement




ARTICLE ONE

Interpretation




Definitions




1.01

In this Plan of Arrangement, unless something in the subject matter or context
is inconsistent therewith:




(a)

"Agreement" means the Arrangement Agreement dated for reference March 22, 2010,
made among Timberline and Staccato including the schedules thereto as the same
may be supplemented or amended from time to time;




(b)

"Arrangement" means an arrangement under the provisions of Section 288 of the
BCBCA, on the terms and conditions set forth in this Plan of Arrangement as
supplemented, modified or amended;




(c)

"BCBCA" means the Business Corporations Act, S.B.C. 2002, c. 57, including all
regulations made thereunder, as amended;




(d)

"Business Day" means any day on which commercial banks are generally open for
business in Vancouver, British Columbia other than a Saturday, a Sunday or a day
observed as a holiday in Vancouver, British Columbia under the Laws of the
Province of British Columbia or the federal Laws of Canada;




(e)

"Closing Price" or "CP" means the closing price of a Staccato Share on the TSX
Venture Exchange on the trading day immediately preceding the Effective Date;




(f)

"Court" means the Supreme Court of British Columbia;




(g)

"Depositary" means Computershare Trust Company of Canada;




(h)

"Dissent Rights" has the meaning set out in Article 4.01;




(i)

"Dissenting Shares" means the Staccato Shares held by a Dissenting Shareholder
and in respect of which the Dissenting Shareholder has validly exercised Dissent
Rights;




(j)

"Dissenting Shareholders" means Holders of Staccato Shares who have duly and
validly exercised their Dissent Rights pursuant to Article Four and the Interim
Order;




(k)

"Effective Date" such date, as Timberline and Staccato may agree upon, following
the satisfaction or waiver of all of the conditions to the completion of the
Arrangement as set out in Sections 5.1, 5.2 and 5.3 of the Agreement, or, in the
absence of agreement, one Business Day following the satisfaction or waiver of
such conditions, provided however the Effective Date shall be no later than
September 30, 2010;




(l)

"Effective Time" means 12:01 a.m. (Vancouver time) on the Effective Date;




(m)

"Exchange Ratio" means 0.142857143;








 




--------------------------------------------------------------------------------

2







(n)

"Exercised Staccato Option" means a Staccato Option that has been duly and
validly exercised for Staccato Shares in accordance with its terms but in
respect of which the name of the former holder of the Staccato Option has not
been added to the register of Staccato Shares as the Holder thereof prior to the
Effective Time;




(o)

"Final Order" means the final order of the Court approving the Arrangement as
such order may be amended or varied at any time prior to the Effective Time or,
if appealed then, unless such appeal is withdrawn or denied, as affirmed or as
amended on appeal;




(p)

"Holder" means a registered holder of Staccato Shares or any person who
surrenders to the Depositary certificates representing such Staccato Shares duly
endorsed for transfer to such person in accordance with the Letter of
Transmittal;




(q)

"Interim Order" means the order of the Court concerning the Arrangement
providing for, among other things, the calling and the holding of the Staccato
Meeting, as such order may be amended, varied or supplemented by the Court;




(r)

"Letter of Transmittal" means (i) in respect of Staccato Shares issued as a
result of the provisions of Article 3.02(a) or Article 3.02(c), the letter of
transmittal providing for the delivery to the Depositary of all documents,
certificates and instruments as the Depositary or Timberline may reasonably
require; (ii) in respect of all other Staccato Shares, the letter of transmittal
forwarded by Staccato to the Holders of Staccato Shares providing for the
delivery to the Depositary of certificates in respect of Staccato Shares and all
other documents and instruments as the Depositary or Timberline may reasonably
require; and (iii) in respect of Staccato Warrants, the letter of transmittal
forwarded by Staccato to the Warrantholders providing for the delivery to the
Depositary of certificates in respect of Staccato Warrants and all other
documents and instruments as the Depositary or Timberline may reasonably
require;




(s)

“Liens” means any hypothecs, liens, claims, encumbrances, charges, adverse
interests or security interests;




(t)

"Notice of Dissent" means a notice of dissent duly and validly given by a Holder
exercising Dissent Rights as contemplated in the Interim Order and as described
in Article Four;




(u)

"Original Exercise Price" or "OEP" means, in relation to a Staccato Option, the
exercise price per Staccato Share of that Staccato Option immediately prior to
the Effective Time;




(v)

"Person" shall be broadly interpreted and includes any natural person,
partnership, limited partnership, joint venture, syndicate, sole proprietorship,
body corporate with or without share capital, unincorporated association, trust,
trustee, executor, administrator or other legal personal representative;  




(w)

"Plan of Arrangement" means this plan of arrangement and any amendment or
variation thereto made in accordance with Article Six hereof;




(x)

"shareholder" or "holder of shares" means "shareholder" as defined in the BCBCA;




(y)

"Specified Option" means a Staccato Option (which is not an Exercised Staccato
Option) in respect of which Timberline and the holder of that Staccato Option
have agreed in writing, prior to the Effective Date, that Article 3.02(g) will
apply;




(z)

"Staccato" means Staccato Gold Resources Ltd., a company incorporated under the
laws of the Province of British Columbia;





 




--------------------------------------------------------------------------------

3










(aa)

"Staccato Circular" means the management information circular of Staccato to be
sent to the Staccato Securityholders in connection with the Staccato Meeting;




(bb)

"Staccato Meeting" means the special meeting of Staccato Securityholders to be
held to consider and, if thought fit, to approve the Arrangement, among other
things;




(cc)

"Staccato Options" means stock options exercisable to purchase Staccato Shares;




(dd)

"Staccato Option Share Number" or "SOSN" means, in respect of a Staccato Option,
the number of Staccato Shares for which that Staccato Option was exercisable
immediately prior to the Effective Time (assuming all such Staccato Options are
vested immediately prior to the Effective Time);




(ee)

"Staccato Shares" or "Shares" means the common shares without par value in the
capital of Staccato;




(ff)

"Staccato Securityholders" means holders of Staccato Shares, holders of Staccato
Options and holders of Staccato Warrants;




(gg)

"Staccato Warrants" means warrants exercisable to purchase Staccato Shares;




(hh)

"Substituted Right" means a right that will entitle its holder to acquire, on
the exercise thereof, the number of Staccato Shares that is equal to the product
obtained when the Staccato Option Share Number of the Staccato Option for which
it is exchanged pursuant to Article 3.02(b) is multiplied by the amount, if any,
by which one (1) exceeds the quotient obtained when the Original Exercise Price
of that Staccato Option is divided by the Closing Price, being, when expressed
as a formula, SOSN x 1 – (OEP/CP) and, such right shall be otherwise on, and
subject to, the same rights and restriction as the Staccato Option for which it
is so exchanged;




(ii)

"Tax Act" means the Income Tax Act R.S.C. 1985 (5th Supp.) c. 1, and the
regulations promulgated thereunder, as now in effect and as it may be amended
from time to time prior to the Effective Date; and




(jj)

"Timberline" means Timberline Resources Corporation, a company existing under
the laws of Delaware;




(kk)

"Timberline Options" means options exercisable to purchase Timberline Shares to
be issued in exchange for Specified Options;




(ll)

"Timberline Shares" means the shares of common stock with par value of $0.001 in
the share structure of Timberline;




(mm)

"Timberline Warrants" means warrants exercisable to purchase Timberline Shares
to be issued in exchange for Staccato Warrants; and




(nn)

"Warrantholder" means a registered holder of Staccato Warrants or any person who
surrenders to the Depositary certificates representing such Staccato Warrants
duly endorsed for transfer to such person in accordance with the Letter of
Transmittal.








 




--------------------------------------------------------------------------------

4







Headings




1.02

The division of this Plan of Arrangement into Articles, Sections and Subsections
and the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation of this Plan of Arrangement. The
terms "this Plan of Arrangement", "hereof" and "hereunder" and similar
expressions refer to this Plan of Arrangement and not to any particular Article,
Section or Subsection hereof and include any agreement or instrument
supplemental therewith, and, unless reference is specifically made to some other
document or instrument, references herein to Articles, Sections and Subsections
are to Articles, Sections and Subsections of this Plan of Arrangement.




Number




1.03

In this Plan of Arrangement, unless something in the context is inconsistent
therewith, words importing the singular number only shall include the plural and
vice versa, words importing the masculine gender shall include the feminine and
neuter genders and vice versa, words importing persons shall include
individuals, partnerships, associations, trusts, unincorporated organizations
and corporations and vice versa and words importing shareholders shall include
members.




ARTICLE TWO

Arrangement Agreement




Arrangement Agreement




2.01

This Plan of Arrangement is made pursuant and subject to the provisions of the
Agreement.




ARTICLE THREE

The Arrangement




Plan of Arrangement




3.01

This Arrangement will become effective at, and be binding at and after, the
Effective Time on (i) Staccato, (ii) Timberline, and (iii) all registered and
beneficial holders of Staccato Shares, Staccato Warrants and Staccato Options.




3.02

At the Effective Time, the following events or transactions shall occur
sequentially in the order set out unless otherwise noted and shall be deemed to
occur without any further act or formality required on the part of any Person,
except as expressly provided herein:




(a)

the holder of each Exercised Staccato Option outstanding immediately prior to
the Effective Time will be deemed to be the Holder of, and the name of such
holder added to the register of Staccato Shares in respect of, the number of
Staccato Shares for which that Exercised Staccato Option was duly and validly
exercised;

(b)

each Staccato Option outstanding immediately prior to the Effective Time that is
neither an Exercised Staccato Option nor a Specified Option, will be exchanged
for a Substituted Right which shall be exercisable immediately;

(c)

each Substituted Right shall be deemed to have been exercised by its holder and,
subject to Article 3.07, such holder shall be deemed to be the Holder of, and
the name of such holder shall be deemed to be added to the register of Staccato
Shares in respect of, such number of Staccato Shares (if any) for which such
Substituted Right is exercisable;





 




--------------------------------------------------------------------------------

5







(d)

the Dissenting Shares shall be deemed to have been transferred to Staccato and
cancelled and the Dissenting Shareholders shall cease to have any rights as
shareholders of Staccato other than the right to be paid the fair value of their
Staccato Shares in accordance with Article Four;

(e)

all Staccato Shares (other than the Dissenting Shares transferred to Staccato in
accordance with Article 3.02(d)) will be transferred to Timberline in
consideration for 0.142857143 of a Timberline Share and US$0.0001 for each
Staccato Share;

(f)

each Staccato Warrant outstanding immediately prior to the Effective Time will
be exchanged for a Timberline Warrant to purchase that number of Timberline
Shares as is equal to the number of Staccato Shares that would otherwise have
been issuable on exercise of the Staccato Warrant immediately prior to the
Effective Time multiplied by the Exchange Ratio, at an exercise price per
Timberline Share equal to the exercise price per Staccato Share of such Staccato
Warrant immediately prior to the Effective Time divided by the Exchange Ratio,
provided that: (A) if the foregoing calculation results in a Timberline Warrant
being exercisable for a number of Timberline Shares that includes a fraction of
a Timberline Share, then the number of Timberline Shares subject to such
Timberline Warrant shall be rounded up to the nearest whole Timberline Share in
the case of a fraction representing 0.5 of a Timberline Share and rounded down
to the nearest whole Timberline Share in the case of a fraction representing 0.5
or less of a Timberline Share; (B) if the aggregate exercise price payable to
acquire the Timberline Shares under the Timberline Warrant includes a fraction
of a cent, then such aggregate exercise price shall be rounded up to the nearest
cent in the case of a fraction representing more than 0.5 of a cent and rounded
down to the neared cent in the case of a fraction representing 0.5 of a cent or
less; (C) outside of restrictions on issue and resale under United States
federal and state securities laws, all other terms and conditions of such
Timberline Warrant, including as to expiry, will be the same as the terms of the
Staccato Warrant exchanged therefor; and (D) for greater certainty, this Plan of
Arrangement shall not result in any other adjustment to the number or type of
shares for which, or the exercise price of, such Staccato Warrants;

(g)

each Specified Option outstanding immediately prior to the Effective Time will
be exchanged for a Timberline Option to purchase that number of Timberline
Shares as is equal to the Staccato Option Share Number of that Staccato Option
multiplied by the Exchange Ratio, at an exercise price per Timberline Share
equal to the Original Exercise Price of such Staccato Option divided by the
Exchange Ratio, provided that: (A) if the foregoing calculation results in a
Timberline Option being exercisable for a number of Timberline Shares that
includes a fraction of a Timberline Share, then the number of Timberline Shares
subject to such Timberline Option shall be rounded down to the nearest whole
Timberline Share; (B) if the aggregate exercise price payable to acquire the
Timberline Shares under the Timberline Option includes a fraction of a cent,
then such aggregate exercise price shall be rounded up to the nearest cent; (C)
outside of restrictions on issue and resale under United States federal and
state securities laws, all other terms and conditions of such Timberline Option,
including as to vesting and expiry, will be the same as the terms of the
Staccato Option exchanged therefor; and (D) section 4.7 of the 2003 Staccato
Option Plan shall not apply in respect of the change of control of Staccato
effected by this Plan of Arrangement;

provided that none of the foregoing will occur or be deemed to occur unless all
of the foregoing occurs.








 




--------------------------------------------------------------------------------

6







3.03

Upon the exchange, at the Effective Time, of Staccato Options for Substituted
Rights pursuant to Article 3.02(b) and as a result of such exchange:




(a)

the former holders of such Staccato Option shall cease to be the holders of the
Staccato Options so exchanged and the name of each such former holder of
Staccato Options shall be removed from the register of holders of Staccato
Options;




(b)

no such former holder of Staccato Options shall be entitled to a certificate or
other document representing such Substituted Right; and




(c)

each such Staccato Option shall be deemed to be cancelled.




3.04

Upon the exchange, at the Effective Time, of Substituted Rights for Staccato
Shares pursuant to Article 3.02(c) and as a result of such Exchange:




(a)

the former holders of the Substituted Rights shall cease to be the holders of
the Substituted Rights so exchanged;




(b)

no such former holder of Substituted Rights shall be entitled to a certificate
or other document representing such Staccato Shares; and




(c)

each such Substituted Right shall be deemed to be cancelled.




3.05

Upon the exchange, at the Effective Time, of Staccato Shares for Timberline
Shares pursuant to Article 3.02(e) and as a result of such exchange:




(a)

each former Holder of Staccato Shares (other than Dissenting Shareholders with
respect to Dissenting Shares) shall cease to be the holder of the Staccato
Shares so exchanged and the name of each such former Holder shall be removed
from the register of holders of Staccato Shares;

(b)

each such former Holder of Staccato Shares (other than Dissenting Shareholders
with respect to Dissenting Shares) shall become the holder of the Timberline
Shares exchanged for the Staccato Shares held by such former Holder and shall be
added to the register of holders of Timberline Shares in respect thereof; and

(c)

Timberline shall become the holder of the Staccato Shares so exchanged and shall
be added to the register of holders of Staccato Shares in respect thereof.

3.06

Upon the exchange, at the Effective Time, of Staccato Warrants for Timberline
Warrants pursuant to Article 3.02(f) and as a result of such exchange:




(a)

each former Warrantholder shall cease to be the holder of the Staccato Warrants
so exchanged and the name of each such former Warrantholder shall be removed
from the register of holders of Staccato Warrants; and




(b)

each such former Warrantholder shall become the holder of the Timberline
Warrants exchanged for the Staccato Warrants held by such former Warrantholder
and shall be added to the register of holders of Timberline Warrants in respect
thereof.




3.07

For greater certainty, if the quotient obtained when the Original Exercise Price
of a Staccato Option exchanged for a Substituted Right pursuant to Article
3.02(b) is divided by the Closing Price is equal to or greater than one (1) the
number of Staccato Shares for which a Substituted Right is exercisable





 




--------------------------------------------------------------------------------

7







shall be nil and the holder thereof shall not be entitled, under Article 3.02(c)
or otherwise, to a Staccato Share in exchange therefor, and such Substituted
Right shall be deemed to be surrendered  and cancelled for no consideration.




3.08

Any transfer of any securities pursuant to the Arrangement shall be free and
clear of any Liens.




 

ARTICLE FOUR

Rights of Dissent




Rights of Dissent




4.01

A Holder of Staccato Shares may exercise dissent rights ("Dissent Rights")
conferred by the Interim Order in connection with the Arrangement in the manner
set out in Section 242 of the BCBCA, as modified by the Interim Order, provided
that the Notice of Dissent is received by Staccato by no later than 4:30 p.m.
(Vancouver time) on the date which is two Business Days prior to the date of the
Staccato Meeting.  Without limiting the generality of the foregoing, Holders who
duly exercise such Dissent Rights and who are ultimately determined to be
entitled to be paid fair value for their Staccato Shares shall be deemed to have
transferred such Staccato Shares (free and clear of all Liens), as of the
Effective Time, without any further act or formality, to Staccato in
consideration of their entitlement to be paid the fair value of the Staccato
Shares by Staccato under the Dissent Rights. In no case shall Staccato or
Timberline be required to recognize such Holders as shareholders of Staccato at
and after the Effective Time, and the names of such Holders shall be removed
from Staccato 's central securities register as of the Effective Time.




4.02

In the event a Holder gives a Notice of Dissent but is not ultimately entitled,
for any reason, to be paid the fair value of the Staccato Shares in respect of
which the Notice of Dissent was given as contemplated in Section 242 of the
BCBCA and the Interim Order, such Holder shall be deemed to have participated in
the Arrangement on the same basis as non-dissenting shareholders of Staccato and
shall be entitled to receive only the Timberline Shares that such non-dissenting
Shareholders are entitled to receive, on the basis set out in Article 3.02(e).




4.03

For greater certainty, no holder of Staccato Options or Staccato Warrants shall
be entitled to exercise Dissent Rights with respect to Staccato Options or
Staccato Warrants.




ARTICLE FIVE

Certificates and Documentation




Effect of Arrangement




5.01

After the Effective Time, certificates formerly representing Staccato Shares and
Staccato Warrants prior to the Effective Time shall cease to represent such
shares and warrants and shall represent only the right to receive the
consideration therefor specified in Article Three in accordance with this Plan
of Arrangement, subject to Article 5.06 and to compliance with the requirements
set forth in this Article Five; and for greater certainty, no former Holder will
be entitled to receive any interest, dividends, premiums, or other payment in
connection therewith.




Entitlement of holders of Specified Options to Timberline Option Certificates




5.02

At the Effective Time, each and every certificate, document, agreement or other
instrument, if any, formerly representing Staccato Options shall be and shall be
deemed to be cancelled, void and of no further force and effect without any
further authorization, act or formality.  Each former holder of a Specified
Option shall be entitled to receive instruments representing the Timberline
Option to which





 




--------------------------------------------------------------------------------

8







each such former holder of a Specified Option is entitled pursuant to the
provisions of this Plan of Arrangement as soon as practical after the Effective
Time.  Timberline shall register each former holder of a Specified Option as the
holder of the Timberline Options to which such former holder of a Specified
Option is entitled pursuant to the provisions of this Plan of Arrangement and
make available to each former holder of Specified Options, or send by first
class mail to the last address of each such former holder of a Specified Options
as shown on the books and records of Staccato, instruments representing such
Timberline Option.




Letter of Transmittal




5.03

Staccato shall cause a Letter of Transmittal to be sent to each holder of
Staccato Shares or Staccato Warrants, at the address of such holder as it
appears in the register maintained by or on behalf of Staccato in respect of
such holders, or if there is no such register, then as it appears in other
records maintained by or on behalf of Staccato, with the Staccato Circular.




Right of Holder to Receive Timberline Shares and Cash




5.04

(a)

At or prior to the Effective Time, Timberline shall deposit with the Depositary,
for the benefit of the Holders of Staccato Shares (including each Holder whose
name is deemed to be entered on the register of Staccato Shares pursuant to
Article 3.02(a) or Article 3.02(c)) and Exercised Staccato Options, a
certificate or certificates representing the aggregate number of Timberline
Shares which the Holders of Staccato Shares are entitled to receive hereunder
(calculated without reference to whether any Holders have exercised or may
exercise Dissent Rights) and cash equal to US$0.0001 times the aggregate number
of Timberline Shares to which such Holders are entitled pursuant to Article
3.02(e).  

(b)

At the Effective Date, Timberline will cause the Depository to forward or cause
to be forwarded by first class mail (postage prepaid) to the former Holders
whose names are deemed to be entered on the register of Staccato Shares pursuant
to Article 3.02(a) or Article 3.02(c), at the address on record at Staccato for
such former Holders, certificates representing the number of Timberline Shares,
if any, issuable to such former Holder as determined in accordance with the
provisions hereof and a cheque payable to the order of such former Holder in an
amount equal to US$0.0001 times the aggregate number of Timberline Shares to
which such former Holder is entitled (if any) pursuant to Article 3.02(e),
subject to any withholding obligation under applicable tax laws.

(c)

Subject to Article 5.04(b) and Article 5.06, as soon as practicable following
the later of the Effective Date and the date of deposit by the Holder with the
Depositary of a duly completed Letter of Transmittal, documents, certificates
and instruments contemplated by the Letter of Transmittal, the certificates
representing Staccato Shares (if any) and such additional documents and
instruments as the Depositary may reasonably require, Timberline shall cause the
Depositary to:

(i)

forward or cause to be forwarded by first class mail (postage prepaid) to the
former Holder at the address specified in the Letter of Transmittal; or

(ii)

if requested by the former Holder in the Letter of Transmittal, make available
at the Depositary for pick-up by the Holder; or





 




--------------------------------------------------------------------------------

9







(iii)

if the Letter of Transmittal neither specifies an address nor contains a request
as described in (ii), forward or cause to be forwarded by first class mail
(postage prepaid) to the former Holder at the address of such former Holder as
shown on the share register maintained by Staccato immediately prior to the
Effective Time,

certificates representing the number of Timberline Shares, if any, issuable to
such former Holder of Staccato Shares as determined in accordance with the
provisions hereof and a cheque payable to the order of such former Holder in an
amount equal to US$0.0001 times the aggregate number of Timberline Shares to
which such former Holder is entitled (if any) pursuant to Article 3.02(e),
subject to any withholding obligation under applicable tax laws.

Subject to Article 5.04(b), until such time as a former Holder of Staccato
Shares deposits with the Depositary a duly completed Letter of Transmittal, the
documents, certificates and instruments contemplated by the Letter of
Transmittal, the certificates representing Staccato Shares (if any) and such
additional documents and instruments as the Depositary may reasonably require,
all certificates representing Timberline Shares and cash to which such former
Holder is entitled in respect of such Staccato Shares, if any, shall, subject to
Article 5.06, to be held in trust for such former Holder for delivery to the
former Holder, upon delivery of the Letter of Transmittal, the documents,
certificates and instruments contemplated by the Letter of Transmittal,  the
certificates representing the Staccato Shares (if any) and such additional
documents and instruments as the Depositary may reasonably require.




Right of holder of Staccato Warrants to Receive Timberline Warrants




5.05

(a)

At or prior to the Effective Time, Timberline shall deposit with the Depositary,
for the benefit of Warrantholders, a certificates representing the Timberline
Warrants which the Warrantholders are entitled to receive hereunder.  




(b)

Subject to Article 5.06, as soon as practicable following the later of the
Effective Date and the date of deposit by the Warrantholder with the Depositary
of a duly completed Letter of Transmittal, documents, certificates and
instruments contemplated by the Letter of Transmittal, the certificates
representing Staccato Warrants (if any) and such additional documents and
instruments as the Depositary may reasonably require, Timberline shall cause the
Depositary to:




(i)

forward or cause to be forwarded by first class mail (postage prepaid) to the
former Warrantholder  at the address specified in the Letter of Transmittal; or




(ii)

if requested by the former registered holder of Staccato Warrants in the Letter
of Transmittal, make available at the Depositary for pick-up by the former
Warrantholder; or




(iii)

if the Letter of Transmittal neither specifies an address nor contains a request
as described in (ii), forward or cause to be forwarded by first class mail
(postage prepaid) to the former Warrantholder at the address of such former
Warrantholder as shown on the share register maintained by Staccato immediately
prior to the Effective Time;








 




--------------------------------------------------------------------------------

10







certificates representing the number of Timberline Warrants, if any, issuable to
such former Warrantholder as determined in accordance with the provisions
hereof, subject to any withholding obligation under applicable tax laws.

Until such time as a former Warrantholder deposits with the Depositary a duly
completed Letter of Transmittal, the documents, certificates and instruments
contemplated by the Letter of Transmittal, the certificates representing
Staccato Warrants (if any) and such additional documents and instruments as the
Depositary may reasonably require, all certificates representing Timberline
Warrants to which such former Warrantholder is entitled in respect of such
Staccato Warrants, if any, shall, subject to Article 5.06, to be held in trust
for such former Warrantholder for delivery to the former Warrantholder, upon
delivery of the Letter of Transmittal, the documents, certificates and
instruments contemplated by the Letter of Transmittal,  the certificates
representing the Staccato Warrants (if any) and such additional documents and
instruments as the Depositary may reasonably require.




Surrender of Rights




5.06

Notwithstanding any other provision hereof, any certificate which, immediately
prior to the Effective Time, represented Staccato Shares or Staccato Warrants
that has not been surrendered with all other documents, certificates and
instruments required by Article 5.04(c) or Article 5.05(b), as the case may be,
on or before the sixth anniversary of the Effective Date shall cease to
represent any right or claim of any kind or nature and the right of the former
Holder to receive Timberline Shares and cash and the Timberline Shares issued
and cash payable to such former Holder and the right of the former Warrantholder
and the Timberline Warrants issuable to such former Warrantholder shall, on the
sixth anniversary of the Effective Date, be deemed to be surrendered to
Timberline, together with all dividends or distributions thereon held for such
Holder or Warrantholder, for no consideration.




Distribution




5.07

All dividends paid or distributions made in respect of the Timberline Shares for
which a certificate formerly representing Staccato Shares has not been deposited
with all other documents, certificates and instruments as provided in Article
5.04 hereof, shall be paid and delivered to the Depositary to be held (subject
to Article 5.06) in trust for the former Holder of such unsurrendered
certificate, for delivery to such former Holder upon delivery of the certificate
and other documents, certificates and instruments required by Article 5.04(c).




Fractional Shares




5.08

No fractional Timberline Shares shall be issued and any Holder of Staccato
Shares in connection with the Arrangements.  If a Holder of Staccato Shares
would otherwise be entitled to receive a fractional Timberline Share, the number
of Timberline Shares issuable to such Holder under the Arrangement will be
rounded up to the nearest whole Timberline Share in the event that such Holder
is entitled to a fractional share representing 0.5 or more of a Timberline Share
and rounded down to the nearest whole Timberline Share in the event that such
Holder is entitled to a fractional share representing 0.5 or less of a
Timberline Share.




Withholding Rights




5.09

Notwithstanding any other provision of this Plan of Arrangement, Timberline,
Staccato and the Depositary shall be entitled to deduct and withhold from the
consideration otherwise payable to any former Holder under this Arrangement such
amounts as Timberline, Staccato or the Depositary is required or entitled to
deduct and withhold with respect to such payment under the Tax Act, the United
States Internal Revenue Code of 1986 or any provision of any applicable federal,
provincial, state, local or foreign tax law, in each case, as amended.  To the
extent that amounts are so withheld, such withheld





 




--------------------------------------------------------------------------------

11







amounts shall be treated for all purposes hereof as having been paid to the
former Holder in respect of which such deduction and withholding was made,
provided that such withheld amounts are actually remitted to the appropriate
taxing authority.




Lost Certificates




5.10

In the event any certificate, which immediately prior to the Effective Date
represented one or more outstanding Staccato Shares that were transferred
pursuant to Article 3.02(e) or Staccato Warrants that were surrendered pursuant
to Article 3.02(f) has been lost, stolen, or destroyed, upon making of an
affidavit of that fact by the Person claiming such certificate to be lost,
stolen or destroyed and delivery of such other documents as may be required by
the Depositary or Timberline, including a bond satisfactory to Timberline and
Staccato and their respective transfer agents and the Depository in such sum as
Timberline may direct, or otherwise providing an indemnity in favour of
Timberline, Staccato and the Depositary in a manner satisfactory to Timberline
and Staccato against any claim that may be made against Timberline or Staccato
or the Depositary with respect to the certificates alleged to have been lost,
stolen or destroyed, Timberline  will issue will (or will cause to be issued) in
exchange for such lost, stolen or destroyed certificates, appropriate the
consideration to which the holder is entitled pursuant to the Arrangement.




ARTICLE SIX

Amendment




Plan of Arrangement Amendment




6.01

Staccato and Timberline reserve the right to amend, modify and/or supplement
this Plan of Arrangement at any time and from time to time, provided that any
amendment, modification or supplement must be contained in a written document
which is filed with the Court and, if made following the Staccato Meeting,
approved by the Court and communicated to Staccato Securityholders in the manner
required by the Court (if so required).




6.02

Any amendment, modification or supplement to this Plan of Arrangement may be
proposed by Staccato and Timberline at any time prior to or at the Staccato
Meeting with or without any other prior notice or communication and, if so
proposed and accepted by the persons voting at the Staccato Meeting, shall
become part of this Plan of Arrangement for all purposes.




6.03

Any amendment, modification or supplement to this Plan of Arrangement which is
approved or directed by the Court following the Staccato Meeting shall be
effective only if it is consented to by Staccato and Timberline (acting
reasonably) and, if required by the Court, approved by Staccato Securityholders
voting in the manner directed by the Court.




6.04

This Plan of Arrangement may be withdrawn prior to the Effective Time in
accordance with the terms of the Agreement.














 




--------------------------------------------------------------------------------







Schedule “B”




Outstanding Staccato Options, Staccato Warrants and Staccato Securities








 




--------------------------------------------------------------------------------










[ex101005.jpg] [ex101005.jpg]





 




--------------------------------------------------------------------------------










[ex101006.jpg] [ex101006.jpg]





 




--------------------------------------------------------------------------------










[ex101007.jpg] [ex101007.jpg]





 




--------------------------------------------------------------------------------










[ex101008.jpg] [ex101008.jpg]





 




--------------------------------------------------------------------------------










[ex101009.jpg] [ex101009.jpg]





 




--------------------------------------------------------------------------------










[ex101010.jpg] [ex101010.jpg]





 




--------------------------------------------------------------------------------










[ex101011.jpg] [ex101011.jpg]





 




--------------------------------------------------------------------------------










[ex101012.jpg] [ex101012.jpg]





 




--------------------------------------------------------------------------------










[ex101013.jpg] [ex101013.jpg]





 




--------------------------------------------------------------------------------










[ex101014.jpg] [ex101014.jpg]





 




--------------------------------------------------------------------------------










[ex101015.jpg] [ex101015.jpg]





 




--------------------------------------------------------------------------------










[ex101016.jpg] [ex101016.jpg]





 




--------------------------------------------------------------------------------










[ex101017.jpg] [ex101017.jpg]





 




--------------------------------------------------------------------------------










[ex101018.jpg] [ex101018.jpg]





 




--------------------------------------------------------------------------------










[ex101019.jpg] [ex101019.jpg]





 




--------------------------------------------------------------------------------










[ex101020.jpg] [ex101020.jpg]





 




--------------------------------------------------------------------------------










[ex101021.jpg] [ex101021.jpg]





 




--------------------------------------------------------------------------------










[ex101022.jpg] [ex101022.jpg]





 




--------------------------------------------------------------------------------










[ex101023.jpg] [ex101023.jpg]





 




--------------------------------------------------------------------------------










[ex101024.jpg] [ex101024.jpg]





 




--------------------------------------------------------------------------------










[ex101025.jpg] [ex101025.jpg]





 




--------------------------------------------------------------------------------










[ex101026.jpg] [ex101026.jpg]





 




--------------------------------------------------------------------------------










[ex101027.jpg] [ex101027.jpg]





 




--------------------------------------------------------------------------------










[ex101028.jpg] [ex101028.jpg]





 




--------------------------------------------------------------------------------










[ex101029.jpg] [ex101029.jpg]





 




--------------------------------------------------------------------------------










[ex101030.jpg] [ex101030.jpg]





 




--------------------------------------------------------------------------------










Schedule “C”




Outstanding Timberline Options, Timberline Warrants and Timberline Securities




TIMBERLINE RESOURCES CORPORATION

 

 

 

SUMMARY OF OPTIONS AND WARRANTS BY GRANT DATE

 

AS OF MARCH 22, 2010

 

 

 

 

 

 

 

 

 

 

 

 

 

Options

 

 

 

 

 

 

 

Grant Date

 

 Strike Price

 

 Number of

Options

 

Expiration Date

 

 

 

 

 

 

 

 

3/15/2006

 

0.75

 

333,333

 

3/14/2011

 

8/15/2006

 

0.75

 

95,000

 

8/14/2011

 

5/1/2007

 

3.00

 

214,584

 

5/1/2012

 

10/24/2007

 

3.40

 

180,000

 

10/24/2012

 

1/14/2008

 

4.05

 

165,000

 

1/14/2013

 

8/22/2008

 

2.48

 

400,000

 

8/22/2013

 

9/3/2008

 

2.05

 

175,000

 

9/3/2013

 

12/19/2008

 

0.33

 

1,936,665

 

12/19/2013

 

4/24/2009

 

0.36

 

100,000

 

4/24/2014

 

8/19/2009

 

0.43

 

200,000

 

8/19/2014

 

8/31/2009

 

0.57

 

1,071,500

 

8/31/2014

 

 

 

 

 

 

 

 

 

 

 

 

 

4,871,082

Total Options

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Warrants

 

 

 

 

 

 

 

Grant Date

 

 Strike Price

 

 Number of

Warrants

 

Expiration Date

 

 

 

 

 

 

 

 

11/23/2009

 

1.50/1.75

*

1,697,638

 

3/25/2011

 

 

 

 

 

 

 

 

 

* Exercisable at $1.50 until 5/31/2010, then $1.75 thereafter until expiration








 


